 ALTA BATES SUMMIT MEDICAL CENTER
 357 NLRB No. 31 
259
Alta Bates Summit Medical Center 
and
 National0 
Union of Healthcare Workers.  
Cases 32ŒCAŒ
024459, 32ŒCAŒ024469, and 32ŒCAŒ024470 
July 29, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On June 16, 2010, Administrative Law Judge Burton 
Litvack issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief, and the Acting 

General Counsel and the Charging Party each filed an-
swering briefs.  The Respondent filed a reply brief.  The 
Acting General Counsel filed limited cross-exceptions 
and a supporting brief, and the Respondent filed an an-
swering brief.  The Acting General Counsel filed a reply 

brief.  The Respondent also filed a motion to reopen the 
record with supporting affidavits. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
1 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
2 and conclusions, 
and to adopt the recommended Order as modified.
3                                                            
1 Member Becker has recused himsel
f and took no part in the con-
sideration or disposition of this case. 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
In addition, the Respondent™s brief in support of its exceptions im-
plies that the judge™s rulings, findi
ngs, and conclusions demonstrate ias 
and prejudice.  On careful examinat
ion of the judge™s decision and the 
entire record, we are satisfied that the Respondent™s contentions are 
without merit.  The Respondent further requests that the Board remand 
this case to a different judge, even if there was no disqualifying bias or 

prejudice, and that we disavow so
me of the judge™s ﬁintemperateﬂ 
language.  While the judge used strong language in discrediting some 
of the Respondent™s witnesses, we 
do not find the judge™s language to 
be sufficiently ﬁintemperateﬂ to warra
nt either disavowal or remand to a 
different judge.  Accordingly, we 
deny the Respondent™s requests. 
Although Member Hayes agrees that a remand is not warranted, he 

does not condone or rely on the judg
e™s unnecessary characterization of 
some of the Respondent™s witnesses. 
3 We shall modify the judge™s recommended Order in accordance 
with our decision in 
Indian Hills Care Center
, 321 NLRB 144 (1996).  
Further, in accordance with our decision in 
Kentucky River Medical 
Center, 356 NLRB 6 (2010), we shall modify the judge™s recommended 
remedy to require that backpay shall be paid with interest compounded 
on a daily basis.  We shall also modify the judge™s recommended Order 
to provide for the posting of
 the notice in accord with 
J. Picini Floor-
ing, 356 NLRB 11 (2010).  For the reasons stated in his dissenting 
opinion in 
J. Picini Flooring
, Member Hayes would not require elec-
We adopt the judge™s findings that the Respondent vio-
lated the Act by giving a disciplinary warning notice to 
employee Beverly Griffith on February 23, 2009; engag-
ing in surveillance of its employees™ union activities and 

redefining its solicitation/distribution policies in order to 
inhibit and stifle its employees from engaging in activi-
ties in support of the National Union of Healthcare 

Workers (NUHW) on March 20 and 23, 2009; evicting 
Griffith from its cafeteria, 
threatening to suspend her, 
and suspending her on March 23, 2009; and discharging 

Griffith on April 6, 2009.  We also adopt his analysis, as 
further discussed below.
4 1.  Applying the analysis set forth in 
Wright Line
, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1
982), the judge found that 
Griffith™s disciplinary warning, cafeteria eviction, threat 
of suspension, suspension, 
and discharge violated Sec-
tion 8(a)(3) and (1) of the Act.  We adopt the judge™s 

findings and his 
Wright Line
 analysis. 
In his cross-exceptions, the Acting General Counsel 
asserts that the Board should
 find that the Respondent™s 
adverse actions taken against Griffith also violated the 
Act under the analysis set forth in 
Burnup & Sims, Inc.
, 379 U.S. 21 (1964).  Under 
Burnup & Sims
, if an em-
ployee™s discipline is based on alleged misconduct un-
dertaken in the course of 
protected activity, the burden 
shifts to the Respondent to show that it had an honest or 

good-faith belief that the employee engaged in the mis-
conduct.  If the Respondent m
eets that burden, the bur-
                                                                                             
tronic distribution of the notice.  We shall issue a new notice conform-
ing to the Order as modified. 
4 In affirming the finding that Gr
iffith™s warning notice was unlaw-
ful, Member Hayes does not rely on the adverse inference drawn by the 
judge from SEIU Representative McDuffie™s failure to testify.  The 
majority adopts the judge™s adverse inference but would find Griffith™s 

warning notice unlawful even without relying on the judge™s adverse 
inference. 
Member Hayes finds that initially the Respondent lawfully arranged 
for security and surveillance in its
 cafeterias because of legitimate 
concerns that the NUHW would be 
taking over the cafeterias based on 
the notices announcing plans for an 
all-day meeting there.  He finds, 
however, that the Respondent unlaw
fully continued its surveillance 
after it became clear that there was no takeover and that the employees 
were engaged in the sort of nondisruptive conduct that the Respondent 

conceded was permitted. 
In finding that Griffith™s discharge was unlawful, Member Hayes re-
lies on the judge™s discrediting Supervisors Tito Aquino™s and Carla 

Biddle™s testimony.  In that regard
, he does not rely on the judge™s 
speculation that their written statements, R Exhs. 5 and 7, may have 
been fabricated or on the judge™s finding that Aquino gave three incon-

sistent versions of Griffith™s conduct on March 24.  The majority af-
firms the judge™s analysis but woul
d also find Griffith™s discharge 
unlawful based on the judge™s disc
rediting of Aquino™s and Biddle™s 
testimony, even without relying on 
the judge™s speculation concerning 
Exhs. 5 and 7 or his comments con
cerning Aquino™s inconsistent ver-
sions of Griffith™s conduct. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 260 
den then shifts back to the General Counsel to establish 
by a preponderance of the ev
idence that the employee did 
not in fact engage in the alleged misconduct.  If the Gen-
eral Counsel meets that burd
en, the Board finds that the 
adverse action taken against the employee violates Sec-
tion 8(a)(1).  
Marshall Engineered Products Co.
, 351 
NLRB 767 (2007).  
Burnup & Sims 
usually applies only 
in an 8(a)(1) context, and, in light of our agreement with 
the judge™s 
Wright Line
 analysis, it is not necessary to 
apply it here.  See 
Walmart Stores
, 350 NLRB 879, 882 
(2007). 
Nevertheless, if we were to apply 
Burnup & Sims
, we 
would find the Respondent™s actions unlawful.
5  Even 
assuming that the Respondent demonstrated a good-faith 
belief that Griffith engaged in misconduct in the course 

of protected activity,
6 in light of the judge™s credibility-
based factual findings concerning Griffith™s behavior on 
February 17, March 23 and 24, 2009, the Acting General 

Counsel met his burden of establishing that Griffith™s 
alleged misconduct did not occur.
7 2.  The Respondent filed a motion to reopen the rec-
ord.  Because we find no extraordinary circumstances 
warranting reopening the reco
rd, we deny the Respond-
ent™s motion. 
First, the Respondent seeks to reopen the record to re-
ceive the testimony of Erica McDuffie or to determine 
whether any factual basis exists for the judge™s drawing 

an adverse inference from McDuffie™s failure to testify 
about the water-spilling incident on February 17.  The 
Respondent™s attorney states in
 his affidavit that he at-
tempted to contact McDuffie through SEIU counsel be-
fore the hearing, but was unsuccessful.  Although osten-
                                                           
5 Member Hayes finds it unnecessary to apply a 
Burnup & Sims
 analysis. 
6 The Respondent here claimed that
 Griffith, among other things, de-
liberately spilled a glass of water n
ear coworkers while discussing a 
pending election petition and the stat
e of the parties™ negotiations, 
engaged in disruptive behavior while
 soliciting support for the Union in 
the cafeteria, refused an order to leave the cafeteria, and later engaged 
in a profanity-laced tirade upon being in
formed of her suspension.  The 
judge discredited those claims. 
7 In support of the Respondent™s argument that it had a good-faith 
belief that Griffith intentionally spilled water on or around SEIU Rep-
resentatives Carlos Hernandez and Erica McDuffie on February 17, 

2009, the Respondent relied in part 
on the testimony of its Labor Rela-
tions Specialist Bruce Hatten concer
ning a conversation he had with 
McDuffie in which she reported the incident to Hatten.  The judge 

characterized Hatten™s testimony a
bout his conversation with McDuffie 
as ﬁabsolute hearsay.ﬂ  We do not rely on that characterization, and 
have considered the conversation as evidence of Hatten™s state of mind 

when he disciplined Griffith.  Ev
en assuming that the conversation 
establishes a good-faith belief that Gr
iffith spilled the water intentional-
ly, a violation would still be found be
cause the judge credited Griffith™s 
testimony that she did not spill the water intentionally. 
sibly unable to find McDuffie before the hearing,
8 Re-
spondent™s counsel was subsequently able to locate her 
after it retained a private investigator.  Thus, the Re-
spondent chose not to pursue the search for McDuffie 

until 
after
 the judge drew an unexpected adverse infer-
ence from McDuffie™s failure to testify.  In these circum-
stances, we find that the Re
spondent has not shown that 
the evidence sought to be adduced was newly discovered 
or previously unavailable.  Nor has the Respondent 
demonstrated that McDuffie™s testimony would require a 

different result.  To the extent that the Respondent is 
suggesting that McDuffie™s testimony could potentially 
have affected the judge™s d
ecision to credit Griffith™s 
testimony that the water-spilling incident was uninten-
tional, the Board has long held that it will not reopen a 

record so that a party may attack a judge™s credibility 
resolutions.  See 
Precoat Metals
, 341 NLRB 1137, 1137 
fn. 1 (2004); 
Labor Ready, Inc.
, 330 NLRB 1024, 1025 
(2000); 
P & T Metals, Inc.
, 316 NLRB 1189, 1189 fn. 2 
(1995). 
Second, the Respondent seeks to reopen the record to 
ﬁdetermine whether any factua
l basis existsﬂ to support 
the judge™s suspicion that Respondent™s Exhibits 5 and 7 
were fabricated after Griffith™s discharge.  Again, the 

Respondent has not shown that
 the evidence it seeks to 
adduce was newly discovered or previously unavailable.  
Although the Respondent claims that it did not know the 

evidence would be necessary 
because the judge did not 
provide notice that he suspect
ed that the documents were 
fabricated, the judge was not 
required to provide such 
notice.  In addition, the Respondent™s motion does not 
specify what type of eviden
ce it seeks to adduce or how 
it would change the result.  To the extent that the Re-
spondent is suggesting that the evidence the Respondent 
now seeks to adduce could potentially affect the judge™s 

credibility resolutions concerning Griffith™s behavior on 
March 24, 2009, as stated, the Board does not reopen a 
record so that a party may attack a judge™s credibility 

resolutions.  See 
Precoat Metals
, 341 NLRB at 1137 fn. 
1.  Accordingly, we deny the Respondent™s motion to 
reopen the record.
9                                                            
8 Although McDuffie had relocated to the East Coast before the 
hearing, McDuffie™s affidavit shows 
that an SEIU employee was aware 
of her whereabouts.  That employee and McDuffie discussed the possi-

bility that McDuffie would be subpo
enaed to testify at the upcoming 
hearing, and McDuffie was told th
at she would be contacted by an 
attorney.  McDuffie did not, however, receive a subpoena or any offi-

cial notice about the hearing. 
9 Because Member Hayes does not rely on the adverse inference or 
the judge™s suspicions about Aquino™s and Biddle™s written statements, 

he agrees that there is no 
reason to reopen the record. 
 ALTA BATES SUMMIT MEDICAL CENTER
 261
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Alta 

Bates Summit Medical Center
, Berkeley and Oakland, 
California, its officers, agen
ts, successors, and assigns, 
shall take the action set forth in the Order as modified. 
1.  Substitute the following for paragraph 2(a) and re-
letter the subsequent paragraphs. 
ﬁ(a) Within 14 days from the date of this Order, offer 
Beverly Griffith full reinstatement to her former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 
rights or privileges previously enjoyed. 
(b) Make Beverly Griffith whole for any loss of earn-
ings and other benefits suffered as a result of the discrim-
ination against her, in the manner set forth in the remedy 
section of the judge™s decision
 as amended in this deci-
sion.ﬂ   
2.  Substitute the following for relettered paragraph 
2(e). 
ﬁ(e) Within 14 days after service by the Region, post at 
its Berkeley and Oakland, California facilities copies of 
the attached notice marked ﬁAppendix.ﬂ
10  Copies of the 
notice, on forms provided by the Regional Director for 
Region 32, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respond-
ent and maintained for 60 co
nsecutive days in conspicu-
ous places, including all places where notices to employ-
ees are customarily posted.  
In addition to physical post-
ing of paper notices, notices shall be distributed electron-
ically, such as by email, posting on an intranet or an in-
ternet site, and/or other electronic means, if the Respond-
ent customarily communicates with its employees by 
such means.  Reasonable steps shall be taken by the Re-

spondent to ensure that the notices are not altered, de-
faced, or covered by any othe
r material.  If the Respond-
ent has gone out of business or closed the facility in-

volved in these proceedings, the Respondent shall dupli-
cate and mail, at its own expense, a copy of the notice to 
all current employees and fo
rmer employees employed 
by the Respondent at any time since February 23, 2009.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 

                                                           
10 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT discharge you, suspend you, threaten you 
with suspension, issue a disciplinary warning notice to 

you, or evict you from our cafeterias for engaging in ac-
tivities in support of the National Union of Healthcare 
Workers (NUHW). 
WE WILL NOT reinterpret our solicitation/distribution 
policies in order to inhibit and stifle our employees from 
engaging in activities in support of the NUHW in our 

cafeterias. WE WILL NOT engage in surveillance of our employees, 
who are engaged in union or other protected concerted 

activities in our cafeterias. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Beverly Griffith
 full reinstatement to her 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to her senior-

ity or any other rights or privileges previously enjoyed. 
WE WILL make Beverly Griffith whole for any loss of 
earnings and other benefits suffered as a result of our 

discrimination against her, less any net interim earnings, 
plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any references to the un-
lawful discharge, suspension, eviction from our Alta 
Bates Hospital campus, and warning notice given to 

Griffith, and 
WE WILL
, within 3 days thereafter, notify her 
in writing that this has been done and that the above-
described unlawful actions will not be used against her in 

any way. 
 ALTA BATES SUMMIT MEDICAL CENTER  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 262 
Amy L. Berbower, Esq. 
and Yaromil Valez-Ralph, Esq., for
 the 
General Counsel. Christopher T. Scanlan, Esq. 
and Ellinor R. Coder, Esq. (Jones 
Day), 
of San Francisco, California, for the Respondent. 
David J. Tubman Jr., Esq. (Tubman Law Group), 
of Oakland, 
California, for the Charging Party. 
DECISION 
STATEMENT OF THE 
CASE BURTON LITVACK, Administrative Law Judge.  The unfair 
labor practice charge in Case 32ŒCAŒ024459 was filed by Na-
tional Union of H
ealthcare Workers (NUHW), on April 9, 
2009; the unfair labor practice charge in Case 32ŒCAŒ024469 

was filed by NUHW on April 14, 2009; and the unfair labor 
practice charge in Case 32ŒCAŒ024470 was filed by NUHW 
on April 14, 2009.  After investigation of each of the unfair 
labor practice charges, on August 31, 2009, the Regional Direc-
tor for Region 32 of the National Labor Relations Board (the 
Board), consolidated the aforementioned matters and issued a 
consolidated complaint, alleging that Alta Bates Summit Medi-
cal Center (Respondent), had e
ngaged in, and is engaging in, 
unfair labor practices within the 
meaning of Section 8(a)(3) and 
1) of the National Labor Relati
ons Act (the Act).  Respondent 
timely filed an answer, essentially denying the commission of 
any of the alleged unfair labor 
practices and asserting several 
affirmative defenses. 
 Pursuant to the Regional Director™s or-
der, a trial on the merits of th
e alleged unfair labor practices 
was held before the above-named administrative law judge in 
Oakland, California on N
ovember 30 and December 1Œ3, 
2009.1  During the trial, each party was afforded the opportuni-
ty to call and examine witnesses on its behalf, to cross-examine 
witnesses for the opposing parties, to offer into the record any 
relevant documentary or pictorial evidence, to argue its posi-
tions on points of law orally, and to file a posthearing brief.  
Each party filed a posthearing br
ief, and said documents have 
been examined carefully by me.  Accordingly, based upon the 
entire record, including the said briefs and my observation of 
the testimonial demeanor of each of the several witnesses, I 
make the following
2 FINDINGS OF FACT
 I.  JURISDICTION
 At all times material, Responde
nt has been a California non-
profit corporation and has been engaged in the business of 
providing acute-care, emergency me
dical, and surgical services 
at its facilities located in Berkeley and Oakland, California, 
including its Alta Bates Hospital and Summit Hospital campus-
es.  During the 12-month period 
preceding the issuance of the 
consolidated complaint, in the normal course and conduct of its 
aforementioned business operations, Respondent received gross 
                                                           
1 Unless otherwise stated, all events herein occurred during 2009. 
2 Sadly, notwithstanding my admonitions to each witness regarding 
the seriousness of the oath to tell the truth and 
not to fabricate his or her 
testimony, two witnesses, in particul
ar, seemingly decided not to adhere 
to my demand and gave fe
igned testimony.  Others testified, for the 
most part, honestly but felt the need to fabricate important aspects of 

their testimony.  These individuals will be identified infra. 
revenues in excess of $250,000 a
nd purchased and received 
goods or services in excess of $5000 directly from suppliers 
located outside the State of Cali
fornia.  Respondent admits that 
it is now, and has been at all times material, an employer within 
the meaning of Section 2(2), (6), and (7) and a healthcare insti-
tution within the meaning of Section 2(14) of the Act. 
II.  LABOR ORGANIZATION
 The parties stipulated that NUHW is a labor organization 
within the meaning of Section 2(5) of the Act. 
A.  The Issues 
The consolidated complaint alle
ges that Respondent engaged 
in acts and conduct violative of Section 8(a)(1) of the Act by, 

on March 20, at its Summit Hospital campus cafeteria, engag-
ing in surveillance of its employees engaged in union or other 
protected concerted activities an
d by, on March 23, at its Alta 
Bates Hospital campus cafeteria, engaging in surveillance of its 
employees engaged in union or ot
her protected concerted activ-
ities.  The consolidated complaint further alleges that Respond-
ent engaged in acts and conduct 
violative of Section 8(a)(3) and 
(1) of the Act by, on March 20 at its Summit Hospital campus 
cafeteria and, on March 23 at its Alta Bates Hospital campus 
cafeteria, discriminatorily enforc
ing its solicitation/distribution 
rule by telling employees that 
they could not solicit support for 
the NUHW or distribute NUHW liter
ature in its cafeteria; by, 
on March 23, at its Alta Bates Hospital campus cafeteria, dis-
criminatorily enforcing its solicitation/distribution rule by 
threatening to suspend an employee for soliciting support for 
the Union and/or for distributing union literature in its cafeteria 
and by ordering an off-duty employee to leave its cafeteria; by, 
on February 21, issuing a disciplinary warning to its employee, 
Beverly Griffith; by, on March 
23, suspending its employee, 
Beverly Griffith; and by, on Apr
il 6, discharging its employee 
Beverly Griffith, and, since said
 date, failing and refusing to 
reinstate her to her former position of employment. 
B.  The Alleged Unfa
ir Labor Practices 
1.  The facts 
Respondent is a California nonprofit corporation, and, since 
1992, it has owned and operated
 four hospital facilities in 
northern California, including its
 Summit Hospital facility (the 
Summit Hospital campus), located in Oakland, and its Alta 
Bates Hospital facility (the Alta Bates Hospital campus), locat-
ed in Berkeley, at which it provides acute-care, emergency, 
medical, and surgical services.  Since prior to its acquisition of 
the entities comprising its af
orementioned business operations, 
Respondent™s various employees 
have been represented for 
purposes of collective bargaining
 by labor organizations, with 
its service employees, including the environmental services 
employees, having been represented by Service Employees 
International Union, United Healthcare WorkersŠWest (SEIU-
UHW), since, at least, 1978. 
 The most recent collective-
bargaining agreement between
 SEIU-UHW and Respondent 
was effective from February 14
, 2006, through June 30, 2008.  
Subsequent to the expiration of 
the above-described agreement, 
the parties have entered into ex
tensions and have been engaged 
in on-going negotiations for a successor contract.  On approxi-
 ALTA BATES SUMMIT MEDICAL CENTER
 263
mately January 26, the Service Employees International Union 
(the SEIU), placed SEIU-UHW into
 trusteeship.  Shortly there-
after, the ousted SEIU-UHW 
officers and executive board 
members established a new labor organization, the NUHW, and 
immediately began an organi
zing campaign throughout Cali-
fornia amongst the hospital empl
oyees, including Respondent™s 
service employees, who had prev
iously been represented by 
SEIU-UHW.  By January 29, seve
ral of Respondent™s service 
employees commenced circulati
ng a petition, designed to de-
certify SEIU-UHW and to certify the NUHW as their collec-
tive-bargaining representative, amongst their coworkers, repre-
sented by SEIU-UHW.  Ultimately, after approximately 70 
percent of said employees had ex
ecuted the petition, several of 
them went to the office of 
Warren Kirk, Respondent™s chief 
operating officer, presented the petition to his secretary, and 
verbally demanded that Res
pondent recognize the NUHW as 
their bargaining representative. 
 In February, the NUHW filed a 
decertification petition with the Board, which remained pend-
ing as of the commencement of the instant hearing. 
Prior to proceeding with a discussion of the alleged unfair 
labor practices, I not
e that two of Respondent™s employment 
policies and one asserted ﬁpracticeﬂ are directly pertinent to the 
factual and legal issues involved in the instant matters.  First, 
Respondent™s employee handbook 
sets forth written policies 
regarding disruptive conduct an
d misconduct.  The former be-
havior is defined as ﬁ. . . conduct that has the potential for ad-
versely impacting both the quality of patient care and the ability 
of other employees to work effectively.ﬂ  Then, the written 
policy notes several forms and examples of prohibited behav-
iors including tirades; abusive tr
eatment of patients, employees, 
physicians, visitors, or others; 
behavior during meetings which 
has the effect of seriously inte
rrupting the meeting; verbal at-
tacks directed at individuals 
or groups ﬁwhich are personal, 
irrelevant, or go beyond the bounds of fair professional com-
ments;ﬂ impertinent and inappropriate comments written in 
official documents which ﬁImpugn the quality of care in the 

medical center;ﬂ and nonconstruc
tive criticism addressed to its 
recipient in such a way as to
 ﬁintimidate, undermine confi-
dence, belittle, or im
ply stupidity or incompetence.ﬂ  Finally, 
said written policy states that ﬁwhen the behavior disrupts the 
operation of the workplace, affects the ability of others to get 
their jobs done, and creates a sense of hostility in the work-
place, it will be necessary to ta
ke appropriate action to address 
such conduct.ﬂ  Next, the em
ployee handbook defines miscon-
duct as behaviors ﬁ. . . so serious
 in nature and so contradictory 
to the goals of and expectations
 of [Respondent] that they re-
quire immediate actionﬂ and sets 
forth several types of employ-
ee misconduct, including insubordination or willful refusal to 
carry out a reasonable order, inappropriate behavior while on 
duty, or ﬁthe use of foul or abusive language on company prop-
erty or while performing duties at
 any location.ﬂ  With regard 
to either disruptive conduct 
or misconduct, Respondent™s pro-
gressive disciplinary policy, 
which begins with a documented 
verbal warning and includes po
ssible termination, applies. 
Next, Respondent maintains writ
ten policies regulating solic-
itations and distribution of literature, which are set forth in the 
human resources department po
licy and procedures manual.  
Initially, nonemployees are prohibited from soliciting or dis-
tributing literature on Responde
nt™s property at any time for 
any purpose; however, said indi
viduals may conduct authorized 
business in designated areas on 
Respondent™s property with the 
prior approval of Respondent.
3  As to employees, they are not 
permitted to solicit any patient or patient™s family for any rea-
son at any time, and they are not permitted to solicit or distrib-
ute literature during schedule
d working time, which includes 
the scheduled working time of
 both the employee doing the 
soliciting or distributing and th
e employee to whom the activity 
is directed but which does not include the time prior to or fol-
lowing a work shift and meal and break periods.  Further, solic-
iting and distributing literature ar
e prohibited in all patient care 
areas and in all other areas where employees normally work.  
As defined, work areas do not include the hospital cafeterias 
and street lobbies, 
employee lounges and break rooms, public 
and private sidewalks, driveways, and parking areas.
4  Like-
wise, the guidelines for Responde
nt™s security services state 
that employees may solicit and di
stribute literature in hospital 
parking lots, lounges, restrooms,
 and restaurants and that secu-
rity guards are not to ﬁforbidﬂ employees from soliciting on 
their own time, to engage in surveillance of such activities or to 
ﬁspyﬂ on union meetings or union ac
tivities.  Further, according 
to Bruce Hatten, who is a labor
 relations specialist for Re-
spondent and a supervisor within
 the meaning of Section 2(11) 
of the Act,  ﬁsome time after we learned that there was a new 
union forming,ﬂ Respondent commen
ced issuing small cards to 
its managers and supervisors, on the front of which cards are 
set forth Respondent™s solicitat
ion/distribution rules and on the 
back of which are set forth rules for how the managers and 
supervisors should and should not 
act with regard labor rela-
tions matters. 
As stated above, Respondent™s re
staurants are not considered 
to be work areas in which empl
oyee solicitations and distribu-
tions of literature are prohibited.
  In this regard, Respondent 
maintains large, full service cafeterias at its Summit Hospital 
campus and at its Alta Bates Hospital campus.  The former 

facility™s cafeteria is located on the first floor and accommo-
dates between 150 and 300 people, and that the latter facility™s 
cafeteria is located on the first floor near the front lobby and 
seats approximately 200 individual
s.  Each campus™s cafeteria 
is divided into a service area in which patrons select food and 
then pay for their food selections and a dining area in which are 
located chairs and tables so that patrons can sit and eat their 
food.  At the Summit Hospital campus, the food service and 
dining areas of the cafeteria are separated by an open space
5 from three rooms or annexes,
6 two of which are divided by a 
folding partition, and, adjacent to the cafeteria at the Alta Bates 
                                                           
3 Apparently, while in a hospital cafeteria, nonemployees may sit 
and have a meal as long as they are not disruptive. 
4 The solicitation/distribution policy 
states that an employee ﬁmust 
notﬂ be identified with Respondent 
while engaged in soliciting or dis-
tributing literature, meaning that he 
or she must be out of uniform and 
not wearing his or her identif
ication badge while doing so. 
5 Francis Kidd, Respondent™s administrative director for support ser-
vices, described this area as a corridor.  However one describes it, 
viewing Respondent™s Exhibits eight 
and nine, it is apparent that the 
dining area tables and chairs are close by this area. 
6 These are referred to as annex A, B, and C. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 264 
Hospital campus is an auditorium. The cafeterias at both facili-
ties are open to and utilized by 
the public, visitors to patients, 
employees and staff doctors, vi
siting physicians, outpatients, 
and patients™ family members.  Because of dietary restrictions, 
patients are normally prohibited from eating in the cafeterias; 
however, they do occasionally sit at the tables with their fami-
lies.  Employees utilize the cafeterias for their lunches and dur-
ing their break periods, and only between five percent and ten 
percent of the customers of the cafeterias are nonemployees. 
Employees have historically utilized the cafeterias for dis-
tributing literature, selling various items, solicitations, and for 
collecting union dues.  Thus, em
ployees testified, without con-
tradiction, that, without restricti
on and with the tacit consent of 
managers, who have been among the purchasers, they and co-
workers have sold church and sc
hool raffle tickets, dinner tick-
ets, and food items such as peanuts and egg rolls in the cafete-
rias by approaching other employees or by walking from table 
to table and that, without im
pediment from 
Respondent until 
the events described infra, employees have regularly solicited 
their coworkers for religious, charitable, or union-related pur-
poses and distributed literature to
 them indirectly by leaving 
leaflets on tables or directly by
 hand.  Further, outside vendors 
also have been permitted to sell items inside both campuses but 
not inside the cafeteria dining
 areas.  Thus, upon receiving 
permission from Respondent, outside organizations or individ-
uals are allowed to pl
ace tables and to sell
 items such as books, 
candy, leather items, or jewelry in the open area or corridor
7 beside the cafeteria in the Summit Hospital campus and in the 
lobby area and the auditorium of the Alta Bates Hospital cam-
pus.  Other outside organizations
, such as banks and credit 
unions, are permitted to set up in these areas and solicit for their 
respective organizations, giving aw
ay free pens or stress balls 
along with application forms. 
There is no dispute that Respondent maintains no written 
rule or policy regarding the conduct of meetings inside the 
cafeterias at its facilities; nor is there any such written policy, 

prohibiting outside organizations from conducting meetings in 
the cafeterias.  Indeed, several of the witnesses, who testified 
on behalf of the General Counsel, 
stated that they were unaware 
of any restrictions, placed by Respondent, upon the holding of 
meetings in its cafeterias.  Witnesses, including Beverly Grif-
fith, the alleged discriminatee, Lawana Williams, a member of 
the SEIU-UHW bargaining committee and a shop steward, and 
DeAnn Horne, also a member of the SEIU-UHW bargaining 
committee and a steward, each testified that, prior to the trus-
teeship, SEIU-UHW stewards 
and union representatives adver-
tised and used Respondent™s cafeter
ias to meet with bargaining 
unit employees/members and to
 conduct general membership 
meetings without interference 
by Respondent.  According to 
Griffith, the SEIU-UHW stewar
ds would conduct such meet-
ings ﬁas often as we need to,ﬂ usually three or four times a year, 
and, at the Summit Hospital campus, these were held ﬁin the far 
leftﬂ of the cafeteria, near the open space and the annex rooms.  
She added that the stewards w
ould move tables together and 
                                                           
7 In describing where vendors set up 
for sales, employees, who testi-
fied on behalf of the General Couns
el, described the area as the dining 
area. 
place literature on them for members to take and read.  Wil-
liams testified that SEIU-UHW ag
ents have utilized the cafete-
ria for meetingsŠﬂwe™ve had meetings . . . where we vote on 
contract issues.  We™ve had steward meetings there.  Just gen-
eral membership meetings,ﬂ nor
mally on a monthly basis.  The-
se meetings would be held in ﬁ. . . the corner right on the side, 
right there on the annex wall.ﬂ
8  Likewise, Horne testified that 
the SEIU-UHW stewards would use the cafeteria at the Alta 
Bates Hospital campus for meetings with employee/members.  
She recalled doing so ﬁquite a few times;ﬂ at least two or three 
stewards ﬁ. . . sat at a table . . . and we™d hand out literature and 
discuss what was going on with the union at that particular 
time.ﬂ  Also, according to Griffith and Horne, the California 
Nurses Association would use the 
cafeterias for meetings with 
Respondent™s nurses, and Griffith
 testified that she has seen 
Respondent™s student nurses sitting 
at table and, without eating, 
meeting with their instructors. 
As an example of the foregoing
, Griffith testified, without 
contradiction, regarding partic
ipating at a January 29 SEIU-
UHW membership meeting in the Summit Hospital campus 
cafeteria.  According to Griffith
, in order to publicize the meet-
ing, notices, reading SEIU-UHW membership meeting in the 
cafeteria from 6 a.m.Œ7 p.m. on 
January 29, had been posted on 
break room bulletin boards and on the union™s bulletin board 
next to the cafeteria door and di
stributed to employee/members.  
Griffith added that Respondent was aware of the meeting in the 
cafeteria as ﬁ. . . they can read it just like everybody else can if 
they pass the union bulletin board,ﬂ and as she observed man-
agers, including Bruce Hatten, inside the cafeteria during the 
day.  Also, approximately 45 minutes after the meeting com-
menced, Griffith had a conversati
on with Hatten in front of the 
elevator in the main lobby area
.  She initiated the conversation 
because she thought it ﬁvery oddﬂ that Hatten would be stand-
ing outside the cafeteria so earl
y in the day, and she asked why 
he was there so early.  Hatten replied that Respondent had re-
ceived a letter, advising it that
 SEIU-UHW had been placed 
into trusteeship and that the 
trustees wanted Respondent to 
ﬁobey their instructions.ﬂ  Gri
ffith asked since when had Re-
spondent ﬁobeyed the union . . .ﬂ
 and said Respondent™s em-
ployees were the union, not ﬁdownt
own.ﬂ  As to the conduct of 
the meeting, as was their normal practice, the stewards set up 
for it by moving tables together in the far left corner of the 
cafeteria by the annex walls.  The meeting lasted the entire 
work day, and ﬁit was just a general membership meeting that 
was scheduled a month or two mont
hs . . . to bring people up on 
what was going on, any questions or any concerns on their 
                                                           
8 Bruce Hatten admitted that he was aware that the SEIU-UHW 
stewards would conduct meetings w
ith bargaining unit employees in 
the left-hand corner of the Su
mmit Hospital campus cafeteriaŠ
ﬂPeriodically I™ve seen them in 
thereﬂŠand that the stewards were 
never disciplined for conducting such m
eetings.  According to him,     
ﬁ. . . as long as they would have sm
all quiet meetings . . . they weren™t 
disrupting anything, we didn™t have a 
problem with that.  I didn™t have 
a problem with that.ﬂ  While denyi
ng he ever observed literature being 
distributed, Hatten was contradicted by 
his pretrial affidavit in which he 
stated ﬁI am sure that SEIU stewards
 came into the cafeteria prior to the 
trusteeship, handed out flyers, and 
did other things to encourage sup-
port for SEIU.ﬂ 
 ALTA BATES SUMMIT MEDICAL CENTER
 265
behalf.ﬂ  It was conducted by the chief steward, Deborah 
Kirtman, without any SEIU-UHW agents being present, and 
Griffith helped during her lunch period and morning and after-
noon break periods, spending her time soliciting bargaining unit 
employees to execute the decertification petition.  She further 
testified that ﬁpeople would come
 in, sit down, eat their lunch 
[at the steward™s tables], and we would talkﬂ and that the stew-
ards would ﬁsometimesﬂ walk to ot
her tables in order to solicit 
employees to come back to the area in which the stewards were 
sittingŠﬁwe would ask them to co
me back and talk, if [they] 
didn™t, we would go to them,ﬂ carrying petition materials.  Grif-
fith personally observed stewards
 going to other tables in order 
to solicit unit employees in that regard and testified she had 
never been told such activity was not permitted.
9 While conceding the lack of any written rules or policy re-
garding the conducting of meetings
 in its cafeterias, Bruce Hat-
ten asserted that Respondent™s
 policy was a matter of ﬁprac-
tice,ﬂ where people ﬁ. . . can™t take over the cafeteria having 
meetings that are disruptive, ba
sically not being used for what 
the cafeteria is intended to be used for.ﬂ  He added that what 
Respondent permitted inside its cafeterias were ﬁsmall quiet 
meetingsﬂ that ﬁweren™t disr
upting anything;ﬂ however, any 
type of activity during which the group ﬁ. . . draws attention to 
[it]self in a way disturbing to the environmentﬂ is not tolerated.  
With regard to the Summit Hospital campus cafeteria, Francis 
Kidd, Respondent™s ad
ministrative director for support ser-
vices, denied that the dining area was available for meetingsŠ
ﬂyou can™t schedule a meeting in the cafeteria because it is not 
listed for a meeting roomﬂŠand added that, if there came a 
time where an event seemed like a meeting, ﬁwe would require 
them to leave the cafeteria 
and book a room like everybody 
else.ﬂ
10  However, under further questioning, Kidd began to 
backtrack.  Thus, when asked ab
out the student nurses, he con-
ceded that ﬁfrom time to time you might see an instructor hav-
ing breakfast with their students.ﬂ  On said occasions, ﬁ. . . 
they™re sitting in one of the bo
oths having breakfast, and . . . 
they might have a textbook open 
or they might have some pa-
perwork in front of them.ﬂ  Then
 asked if union representatives 
hold meetings in the cafeteria, Kidd said that ﬁif they™re sitting 
at a table in a small group of people, they could be sitting there 
having that meeting. . . .ﬂ  As
ked about shop stewards meetings 
in the cafeteria, he repeated, ﬁif they™re sitting at a table, some-
one on a break sits down with them and has their coffee on a 
break with a union rep, to me that
™s not a meeting,ﬂ and, if two 
tables were pushed together, it 
would be permissible for ﬁeight, 
ten maybeﬂ employees to sit with them.  He added that the peo-
ple must be eating; ﬁwe wouldn™t just let people sit there if they 
weren™t a customer.ﬂ  As to when such gatherings would be-
come a prohibited meeting, Kidd averred that, if tables were 
moved and chairs set up in a ﬁc
lassroom styleﬂ and, if someone 
set up an easel and began pointing at
 it, ﬁI™d be concerned.ﬂ  As 
to the Alta Bates Hospital campus cafeteria, Kidd was not 
aware of any outside organizatio
ns, which scheduled meetings 
                                                           
9 Hatten was present inside the courtroom throughout the trial and 
failed to deny being aware of
 what occurred on January 29. 
10 Kidd testified that the only ro
oms at the Summit Hospital campus 
which may be reserved for meetings are Annex rooms A, B, and C. 
there.  He added that the same rules, as enforced at the Summit 
Hospital campus, would apply to 
prohibited meetings and per-
mitted group gatherings.  Richard Hinshaw, Respondent™s di-
rector of employee and labor 
relations, was emphatic that ﬁwe 
don™t allow any meetings in the caf
eteria[s]ﬂ at our facilities.  
However, he added that employ
ees ﬁ. . . may have met with 
people in the cafeteria and talk
ed about union business, which 
is fine, but to conduct a union m
eeting in the cafeteria is not 
allowed.  Asked to define a m
eeting, Hinshaw stated, ﬁa meet-
ing is where it™s being conducted 
by a facilitator employed by 
the union on union issues, and he™s using our facility, the cafe-
teria, where people sit down an
d eat, to discuss union business 
with employees, that 
is a union meeting.ﬂ
11  He then compared 
such a prohibited event to a permissible gathering where ﬁ. . . if 
two or three people are sitting at a table and they™re talking 
about union issues, that™s . . . not a union meeting.ﬂ  However, 
such would become prohibited if the union agent is ﬁ. . . dis-
rupting people from taking their break and getting back to work 
. . . .ﬂ  Given the example of 
ten people sitting at two tables, 
which are pushed together, and 
discussing union business, Hin-
shaw contradicted Kidd, saying 
ﬁit would not be okay.ﬂ  Asked 
about shop stewards having mee
tings with bargaining unit em-
ployees in the cafeterias, Hinshaw testified ﬁ. . . if they™re con-
ducting a meeting that disrupts the function of the cafeteria, that 
would not be okay.  But, if they™re talking to people about . . . 
union business, that™s fine as long as they™re not disrupting the 
purpose of the cafeteria.ﬂ  Asked what he meant by the ﬁpur-
pose of the cafeteria,ﬂ he stated 
ﬁ. . . if somebody is . . . stand-
ing up and walking around, and yelling at people, that™s dis-
rupting.  If they™re sitting ther
e talking in a normal voice about 
whatever issues they had . . . that would be acceptable.ﬂ  
Thereupon, contradicting his ear
lier testimony, Hinshaw con-
ceded ﬁ. . . you may have two ta
bles pulled together and they™re 
sitting there talking . . . in a normal voice, they™re eating . . . 
their lunch and . . . not taking over tables . . . for purposes other 
than the cafeteria use, then that would be okay.ﬂ  As an exam-

ple of what Respondent prohibited in its cafeterias, Hinshaw 
pointed to an October 13, 2004 le
tter (R. Exh. 17) he sent to 
SEIU Local 250, the predecessor to SEIU-UHW, in which he 
referred to a flyer advertising 
a general membership meeting 
for the next day in the Alta Bates Hospital campus cafeteria and 
wrote that such a meeting was prohibited under Respondent™s 
ﬁproceduresﬂ and ﬁuse of meeting space.ﬂ  However, he testi-
fied that he envisioned the labor organization having an ﬁas-
semblyﬂ and would not have object
ed to a business agent mere-
ly sitting at a table and meetin
g with bargaining unit employ-
ees. 
Regarding the alleged discrimina
tee™s activities on behalf of 
SEIIU-UHW and the NUHW, Beverly Griffith, who worked at 
the Summit Hospital campus for 31 years in the environmental 
services department (EVS),
 performing housekeeping work, 
until her termination by Respondent on April 6, was a member 
of SEIU-UHW and its predece
ssor, SEIU, Local 250, at all 
                                                           
11 Such a prohibited meeting could involve as few as two or four in-
dividuals ﬁ. . . depending on how l
oud, how boisterous, what they™re 
doing.ﬂ  Further, what would proscribe the conduct of the union agent 

would be any attempt ﬁto gather an audience.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 266 
times during her employment at th
e hospital.  The record estab-
lishes that, throughout her employment tenure, Griffith was an 
active participant in union affairs.  Thus, she served as a stew-
ard and chief steward,
12 represented coworkers in numerous 
grievance and 
Weingarten
 disciplinary meetings, and served on 
the employees™ bargaining committee during contract negotia-
tions.  In the latter regard, sh
e routinely discussed contractual 
issues with her coworkers, and during bargaining for a succes-
sor to the parties™ most recent collective-bargaining agreement, 
she attended and participated in, at least, eight negotiating ses-
sions.  The record further establ
ishes that, after SEIU imposed 
trusteeship upon SEIU-UHW, while Griffith continued working 
as a steward for SEIU-UHW, she immediately became an ac-
tive supporter of the NUHW™s orga
nizing campaign, participat-
ing in the solicitation of de
certification petition signatures13 and 
ﬁI was one of the ones that let folks in to take it over to our 
CEO, Warren Kirk™s office.ﬂ  
There is no dispute that Re-
spondent became aware of the NUHW™s organizing efforts and 
the campaign to decertify SEIU-UHW almost immediately after 
the onset of the latter™s trustees
hip.  Thus, Hatten confirmed 
that, as early as January 27, he himself learned that the SEIU-
UHW bargaining unit employee
s were organizing for the 
NUHW, conceding that ﬁI perceived thatﬂ employees were 
soliciting co-workers for their 
support for the NUHW.  Further, 
while Hatten denied having suspici
ons as early as February that 
Griffith was involved in the 
NUHW organizing (ﬁI couldn™t say 
for certain.ﬂ),14 it is clear that Res
pondentŠand, most certainly, 
HattenŠdid, in fact, harbor such a belief at that early date.  
Thus, on February 20, Richard 
Hinshaw, sent the following 
email and attachments to severa
l other management officials, 
including HattenŠﬁCarolyn and Jill found these flyers on the 
Summit Campus yesterday.  Pete
 Clayton and Beverly Griffith 
have been around the campus at night reportedly.ﬂ
15  The two 
documents, attached to Hinshaw™s em
ail, appear to be copies of 
NUHW campaign literature. 
2.  The February 17 wate
r-spilling incident and 
Respondent™s subsequent written warning to Griffith 
Turning to the first of the al
leged unfair labor practices, Car-
los Hernandez, a staff developm
ent assistant with the Service 
Employees International Union, who was assigned to work with 
SEIU-UHW after the imposition of th
e trusteeship, testified that 
                                                           
12 For the performance of some of her responsibilities on behalf of 
SEIU-UHW, Griffith served as a ﬁlost timer.ﬂ  The ﬁLost Timeﬂ provi-

sion of the most recent collective-bargaining agreement permits one of 
Respondent™s bargaining unit employees
 to take up to 6 months leave 
in order to perform union-related ac
tivities.  Taking advantage of this 
contract provision, for 6 months 
in 2008 and for an additional 3 
months, from approximately Nove
mber 2008, until the imposition of 
the trusteeship in January 2009, Griffith took leave from her EVS du-
ties to serve as a full-time SEIU-U
HW representative for the bargaining 
unit employees at Respondent™s facilities. 
13 Her first activity in this rega
rd was during the aforementioned 
January 29 meeting. 
14 Hatten did concede becoming aware of Griffith™s involvement in 
the NUHW™s organizing campaign ﬁat so
me point in timeﬂ prior to her 
termination. 
15 Clayton was an SEIU-UHW bus
iness representative, who had 
been forced out of his position subsequent to the trusteeship. 
he and a coworker, Erica McDuffie, had been assigned to visit 
Respondent™s facilities and asce
rtain who, amongst the bargain-
ing unit employees, were the stewards and who were the mem-
bers of the employees™ bargaining committee and that, on Feb-
ruary 17, they were visiting Re
spondent™s Alta Bates Hospital 
campus.  According to Hernandez, as he and McDuffie were 
walking toward the cafeteria, he
 heard voices behind him.  He 
turned and recognized an empl
oyee, whom he had encountered 
at the Summit Hospital campus, Beverly Griffith
16 and another 
woman, named Jocelyn, whom 
Hernandez knew as a NUHW 
agent, and they were pointing a
nd yelling ﬁ. . . we were scabs, 
and the scabs are here.ﬂ  Hernandez and McDuffie continued 
walking towards the cafeteria,
 passing other employees, who 
also yelled ﬁthe scabs are here.ﬂ  Once inside the cafeteria,
17 they sat down at a ta
ble, and, eventually, Griffith, who had 
followed them into the cafeteria, sat at a table next to the one at 
which Hernandez and McDuffie were seated and talking.  After 
a while, Hernandez noticed that Griffith arose, walked away, 
eventually returned with two cups of water, sat next to him at 
the adjoining table,
18 and placed the two cups of water in front 
of her.  The SEIU agent, who 
averred that he and Erica were 
attempting to ﬁignoreﬂ Griffith because he did not want to be-
come involved in any sort of ﬁprovocationﬂ and denied speak-
ing to her, then recalled, ﬁI kept talking to Erica when I was 
sitting like this, then I saw the water just coming toward me.  
And I got up, grabbed my notebook, the information that I had, 
and I [asked] her, why are you doing this?  . . .  Erica said 
we™ve got to stop this, that™s it. 
 So then she went to call securi-
ty.ﬂ  According to Hernandez,
 he arose because ﬁmy things 
were getting wet.ﬂ  After McDu
ffie reported on what had oc-
curred to a security officer, Griffith approached the officer, and 
said whatever happened was ﬁan accident.ﬂ  Asked to describe 
exactly what had occurred, Hern
andez replied, 
ﬁThat, I don™t 
know.  I can™t tell you if that wa
s an accident or not, but what I 
can tell you is like the way she 
was sitting with two cups in 
front of me and I saw a move. . . 
.ﬂ  He denied becoming wet as 
a result or the water spillŠﬁNo, not really.ﬂ 
Beverly Griffith did not dispute that the water spilling inci-
dent occurred.
19  According to the alleged discriminatee, on 
                                                           
16 Hernandez claimed that Griffith 
previously had been rude to him 
at the Summit Hospital campus.  Hern
andez testified that he and co-
workers had gone to that facility to
 meet the SEIU-UHW staff in the 
cafeteria.  They were about to depa
rt when he overheard a bargaining 
unit employee speaking on his cell p
hone and saying ﬁthey™re here.ﬂ  A 
few minutes later as Hernandez and the others were about to board an 
elevator, he encountered Griffith.  
ﬁAnd it was not, I mean a way to talk 
to her.  She started screaming and 
yelling at us.  And that™s basically 
the first experience like this that I ha
ve with her.ﬂ  He recalled Griffith 
saying ﬁ. . . what fŠing part do
n™t you understand mother fŠers or 
something like that.  That™s
 what she yelled at us.ﬂ 
17 Hernandez testified that he and McDuffie were in the cafeteria as 
ﬁwe went to talk to workers and pa
ss out flyers.ﬂ  He did not recall 
ordering any food while in the cafete
ria, and no one denied him permis-
sion to engage in his union activities. 18 Hernandez estimated they were no 
more than a foot or two apart. 
19 During cross-examina
tion, Griffith admitted having seen Hernan-
dez and McDuffie at the Summit Hospital campus earlier in the day and 

having seen both SEIU-UHW agents prior to that day ﬁmaybe three 
times.ﬂ  She denied having any hos
tile ﬁrelationshipﬂ with them. 
 ALTA BATES SUMMIT MEDICAL CENTER
 267
February 17 after concluding her work shift at the Summit 
Hospital campus, ﬁI went [to the Alta Bates Hospital campus] 
to talk to the PM shift about the trusteeshipﬂ and was in the 
cafeteria, speaking to bargaining unit employees.  Griffith con-
tinued, ﬁ. . . I was sitting in the cafeteria and two reps from the 
International SEIU came into the cafeteria, and they sat down at 
a table where I was sitting.  And they were trying to convince 
me that there wasn™t going to be any vote . . . and that I should 
get on board with them to continue the bargaining that was 
taking place.  And I st
ressed to them I wasn™t interested. . . . 
And after I™d had enough of it, I picked up my coat and my coat 
hit a Dixie cup of water and the 
water spilled over and it went 
on the floor between the cracks of the table, and they . . . had 
some flyers and maybe water may have gotten on the flyers       
. . . .ﬂ
20  One of the union reps, Erica McDuffie, accused Grif-
fith of spilling the water on her
21 and threatened to report the 
incident to the police.  Then, the two SEIU agents left the cafe-
teria.  Shortly thereafter, Griffith also left the dining area and 
observed the two SEIU agents 
speaking to hospital security 
guards and accusing Griffith of deliberately spilling the water.  
Griffith approached and aske
d what McDuffie was talking 
about because she was not even 
wet from the water.  The al-
leged discriminatee then told the guards that the water spill had 
been merely an accident, but a guard said he would have to 
make a report of the incident.  During her testimony, Griffith 
was emphatic that no water spilled on either Hernandez or 
McDuffie; rather, such spilled onto the table and down to the 
floor. Respondent™s security officer
, _______ Watts, did, in fact, 
create a report regarding the incident, (R. Exh. 16).  There, the 
officer, whose title for the report was ﬁunion activity,ﬂ wrote 
that ﬁnew union repsﬂ Hernandez, and McDuffie, ﬁold union 
rep,ﬂ Jocelyn Olick, and Griffith were sitting at the same table 
and that ﬁBeverly Griffith turned a cup of water over at the 
table and it spilled on Hernandez.
ﬂ  Further, the report notes 
that the security officers observed ﬁa considerable amount of 

waterﬂ on one of the cafeteria tables and on the floor below and 
that Griffith said what occurred was an accident.  Finally, the 
report quotes Hernandez as sayi
ng ﬁHe was sitting at a table 
with Ms. Griffith and Ms. Gri
ffith knocked over a glass of wa-
ter and the water spilled on him.ﬂ 
Three days later, on Friday, Febr
uary 20, the same day he re-
ceived an email message, which li
nked Griffith to the distribu-
tion of NUHW literature on Res
pondent™s property, Bruce Hat-
ten was informed of the February 17 incident.  Thus, according 
to him, Erica McDuffie telephone
d him, complaining that bar-
gaining unit employees were 
placing NUHW literature on the 
SEIU-UHW bulletin boards and, as
 a result, demanding that the 
locks on the bulletin boards be changed.  She then turned to the 
                                                           
20 Griffith denied saying anything de
rogatory to either of the SEIU-
UHW representatives, specifically de
nying calling them scabs.  With 
regard to the tone of their conversation, ‚I don™t think that it was calm.  

I think they were aggressive and I wa
s aggressive. . . .  Our tone wasn™t 
like a low key tone, it was a little high-pitched.ﬂ 
21 During cross-examination, asked for McDuffie™s reaction to the 
water spilling, Griffith said ﬁshe sat 
there for a minute and then she just 
got up and said . . . ‚you ain™t going to spill water on us . . . intentional-
ly.™ﬂ 
water-spill incident, asserting that she had an ﬁincidentﬂ with 
Beverly Griffith in the Alta Bates Hospital campus cafeteria a 
night or two before involving the spilling of some water, that 
Griffith had been ﬁrudeﬂ to her at the time of the water spill,
22 ﬁ. . . and that water was spilled on a co-worker of hers . . . Car-
los Hernandez.ﬂ  After speaking to McDuffie,
23 whom he be-
lieved as ﬁ. . . she didn™t seem to be like [she] wanted to do 
anything other than report . . . a
nd ask that we i
nvestigate it,ﬂ 
and after obtaining a copy of the security officer™s report re-
garding the incident24 but failing to interview either Hernandez 
or the officer, who compiled the 
report, Hatten 
perceived the matter as an employee deliberately spilling a cup of water on a 
guestŠﬁthe issue was that [Griffith spilled] water in an attempt 
to get it on somebody . . . ﬁŠand as a matter of significant 
import ﬁbecause . . . even though it was an SEIU rep, they™re 
still a guest and we still expect people to  . . . treat guests ap-
propriately.ﬂ
25  Notwithstanding his perception of what had 
occurred, asserting he ﬁnormallyﬂ
 obtains ﬁanother side of the 
story,ﬂ Hatten testified that, at
 approximately 3 that afternoon, 
he went to the EVS department
 office on the ground floor level 
and ﬁ. . . tried to have a meeti
ng with [Griffith] to ask her side 
of [the incident].ﬂ  In this regard, according to Hatten, he met 
Griffith™s supervisor, Tito Aquino, and they spent the next 25 
minutes searching for the alleged discriminatee, unsuccessfully 
paging her and looking for her in her assigned work areas on 
the fourth floor of the building.  At approximately 3:30, they 
returned to the EVS office and stationed themselves across 
from the entrance to the patient transportation department room 
in which a time clock, utilized 
by the EVS department employ-
ees in order to clock in and out, 
is located.  Moments later, they 
observed Griffith enter the EVS department office in order to 
leave her pager prior to clocking out.  When she walked out of 
the office, Hatten further testified,
 he approached and said ﬁ. . . 
`I™ve been looking for you.™ﬂ  Griffith asked why, and Hatten 
replied ﬁ`I have somebody who ha
s alleged that you were rude 
to them and knocked water on them.™
ﬂ  Griffith retorted ﬁ‚Says 
who?™ﬂ  At this point, Hatten recalled, ﬁI showed her the securi-
ty report,ﬂ and, after glancing at the document for no more than 
10 seconds, Griffith responded ﬁ. . . `It says right here it™s an 
accident.™ﬂ  To this, Hatten asked ﬁ. . . `That™s an accident . . . 
?™ﬂ  Without replying, Griffith turned around, went over to the 
time clock to punch out, and walked away.  According to Hat-
ten, the entire conversation last
ed no longer than ﬁthirty se-
                                                           
22 Hatten was unable to recall McDuffie saying how Griffith had act-
ed rudely except ﬁI think she said that
 [Griffith] was loud. . . .ﬂ  On this 
point, he was contradicted by his pr
etrial affidavit where he said he 
could not recall McDuffie saying ho
w Griffith had acted rudely. 
23 Respondent failed to call McDuffie as a witness and failed to ex-
plain her absence.  Accordingly, I 
shall draw a negative inference from 
Respondent™s failures in the above regards. 
24 Hatten conceded that the repor
t said nothing about Hernandez 
pointing to a wet spot on his clothing.  While the security guard, who 

drafted the security report, wrote th
at Hernandez said that water had 
been spilled on him, during his testim
ony, Hernandez made such asser-
tion and never explained the discre
pancy between his testimony and 
what he told the security guard. 
25 Hatten also conceded that Herna
ndez never claimed that Griffith 
deliberately spilled the water on him. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 268 
conds,ﬂ and, after Griffith left, he and Aquino went into the 
EVS department office in order 
to ascertain whether Griffith™s 
pager was operating properly.  Afte
r determining that it was, ﬁ. 
. . I went back to my office.ﬂ  Asked where Aquino stood as he 
approached and spoke to Griffith
, Hatten stated ﬁHe was in the 
supervisor™s office checking empl
oyees out.ﬂ  He denied that 
Aquino witnessed the conversation as it was ﬁkind of impromp-
tu.ﬂ26 Beverly Griffith testified that she worked her normal work 
shift on February 20.  Shortly before finishing her shift, ﬁ. . . I 
got a call from one of my co-workers and they said that Bruce 
Hatten was in the EVS department
 and that they overheard my 
name.  And it was about 3:25 and so when I came downstairs 
they said that he was there and he was waiting for me. . . .ﬂ  
According to the alleged discrimi
natee, as she walked down the 
hallway toward the EVS depar
tment office, she observed Hat-
ten and Aquino standing outside the door to the office.  ﬁAnd 
so, I walked past Bruce Hatten and Tito [where they were talk-
ing], and I turned [in] my pager and I signed out, and then I 
clocked out and went home.  And I said nothing to them.ﬂ  
Corroborating Griffith and contra
dicting Hatten, Tito Aquino, 
who supervises the housekeepin
g employees, including Grif-
fith, testified that during the afternoon on February 20, Hatten 
came to his office and said he wanted to speak to Griffith.  
Unable to reach her by pager,
 Aquino and Hatten went looking 
for her on the fourth floor, her normal work area, but were una-
ble to find her.  Then, at approx
imately 3:25, ﬁclose to quitting 
time,ﬂ they returned to the EVS department office and stood 
together ﬁoutside the office by the hallway.ﬂ  Thereafter, ﬁ. . . 
we were seeing people come in 
. . . carrying soiled mops . . . 
and rags, and that™s . . . before coming to clock out. . . . As we 
were standing there . . . we saw Ms. Griffith went to the time 
clock and [clock] out right awayﬂ and return her pager to the 
EVS office.  According to Aquino, ﬁI assume she™s going 
home. . . we didn™t stop her from leaving at all.ﬂ  Then, ﬁ. . . . 
Mr. Hatten told me that she had 
already clocked out, so we will 
meet again on Monday morning.ﬂ 
 Asked by me whether Hat-
ten was able to speak to Griff
ith, Aquino replied, ﬁNo, sir.ﬂ 
There is no dispute that, on the following Monday, February 
23, Respondent ordered Griffith 
to report to Bruce Hatten™s 
office in the human resources department office and that, dur-
ing the Weingarten interview there, Hatten gave a written warn-
ing notice, (R. Exh. 4), to the al
leged discriminatee.  As to why 
he decided to give Griffith a wr
itten warning over what appears 
to have been a rather trivial incident, averring he believed 
McDuffie™s assertion that the 
water spilling was intentional,
27 Hatten explained that he wanted 
to give Griffith an opportunity 
to give her side of what occurred, and ﬁ. . . when she didn™t 
want to give me her side . . . ot
her than it just was an accident, 
that changed my mind, that made me believe, well, maybe she 
did do that. . . .  You say it™s an 
accident, explain to me how it 
                                                           
26 While conceding it is ﬁgenerallyﬂ customary to take notes during 
an investigatory interview, Hatten 
admitted he failed to draft notes of 
his putative conversation with Griffith
 either during or after their meet-
ing. 
27 Hatten conceded not pressing McDuffie for details of Griffith™s 
ﬁdeliberateﬂ act. 
was an accident.  She had no interest to do that.ﬂ  Asked by me 
if his decision was based more on 
Griffith™s behavior after the 
fact, Hatten replied, ﬁI woul
d say it weighed more heavily, 
yeah.ﬂ 
However, not only was Hatten™
s testimony, regarding speak-
ing to Griffith, contradicted by 
Aquino, but also what occurred 
during the disciplinary meeting casts further doubt upon Hat-
ten™s explanation for the warning notice.  Thus, presumably 
believing she might be disciplined for the water spilling inci-
dent, Griffith asked Lawana Wi
lliams, a coworker in the EVS 
department and another stewar
d for SEIU-UHW, to accompany 
her for the meeting.  They reported to Bruce Hatten™s office 
where they encountered Hatten and Tito Aquino.   During the 
discussion, according to Griffith, Hatten handed her the forego-
ing written warning notice ﬁfor misconduct and inappropriate 
behavior,ﬂ based upon her actions
 on February 17.  Executed 
by Hatten, the warning notice accused Griffith of ﬁ. . . inten-
tionally knock[ing] over a glass 
of water that spilled onto a 
guest.  The guest complained to
 hospital security but decided 
not to summons [sic] the police 
department at the time of the 
incident.  This behavior is unacceptable and will not be tolerat-
ed.ﬂ  Upon reading the document
, Griffith testified, she was 
ﬁshocked and ﬁupsetﬂ and complained ﬁ`how could you give 
me a discipline and you haven™t even asked my side of the sto-
ry?™ﬂ  Thereupon, ﬁ. . . Hatten took the paper and he threw it 
across the table at Griffith, saying ﬁ`it sounds like me.™ﬂ  As a 
response, Griffith wrote across the bottom of the document 
ﬁThis is harassment by SEIU and Bruce Hatten, No investiga-
tion by my part.  This is back door dealing by management and 
Alta Bates Summit to discipline me for union activities.  Any-
one can say and accuse me, and management believes it, Bruce 
said, it sounds like me and something I would do.ﬂ  Williams 
corroborated Griffith, recalling that Hatten gave the former the 
written warning and ﬁ. . . said that he had received a complaint 
against Beverly . . . that she had knocked over some water in-
tentionally on some guests of the hospital . . . Beverly . . . told 

him . . . that he didn™t hear her side of what happened and asked 
him . . . was he just going to 
accuse her of knocking water over 
on somebody intentionally.  And he stated that because of 
whom she was, her involvement
 with the [NUHW], it was be-
lievable that she did this. . . . She kind of . . . repeated what he 
had just saidﬂ and ﬁshe looked 
at me and said ‚ﬁCan you be-
lieve this?™ﬂ  Finally, when asked if Hatten responded to Grif-
fith that, in fact, he had, spoke
n to her three days before, Wil-
liams said, ﬁNo.ﬂ  Likewise, Tito Aquino testified that Hatten 
read the contents of the warning notice to Griffith and that after 
the latter read the document herself, she asked Hatten who his 
witnesses were.  He replied ﬁpeople that were present.ﬂ  To 
this, Griffith asked why she wasn™t asked anything about the 
incident, and, rather than asserting that he had spoken to her, 
Hatten merely reiterated ﬁthat [he] had already spoken to . . . 
people that were present when the incident had happened.ﬂ  
With regard to Griffith™s writing on the bottom of the warning 
notice, Aquino recalled that Griffith ﬁ. . . wrote it down because 
she . . . did say that this is hara
ssment, I™m not going to sign      
. . . .ﬂ  Finally, as to whether he heard Hatten say to Griffith 
ﬁthat sounds like something you would do,ﬂ Aquino said, ﬁI 
don™t recall hearing anything like that.ﬂ 
 ALTA BATES SUMMIT MEDICAL CENTER
 269
3.  The March 20 Incident at Respondent™s 
Summit Hospital Campus Cafeteria 
The record reveals that, on March 20, the SEIU-UHW stew-
ards, including Beverly Griffith, who had requested and re-
ceived a vacation day for March 20, Lawana Williams, and 
Deborah Kirtman, a chief stewar
d, conducted an all day ﬁmem-
bership meetingﬂ for the SEIU
-UHW bargaining unit employ-
ees in the Summit Hospital campus cafeteria, the same location 
at which the January 29 membership meeting and prior similar 
meetings had been held; that, in 
the days prior to March 20, the 
stewards, including Griffith, Kir
tman, and Williams, posted and 
distributed leaflets,
28 announcing a March 20 membership 
meeting in the Summit Hospital campus cafeteria from 6 a.m. 
until 7 p.m.; and that the purposes for the meeting were to af-
ford the stewards an opportunity to ﬁupdateﬂ the bargaining unit 
employees on the status of the trusteeship and the on-going 
contract negotiations and to so
licit signatures for the decertifi-
cation petition.  The record furt
her reveals that, having become 
aware of the membership meeting possibly from a flyer, on 
which the NUHW logo appears, 
Respondent engaged in two 
separate courses of conduct in orde
r to prevent or, at least, dis-
courage its SEIU-UHW bargai
ning unit employees from sup-
porting another labor organization. 
 First, in a March 13 letter 
to the Union, Hinshaw demanded 
that, as Respondent™s facili-
ties are private property and as it does not permit outside organ-
izations to conduct group me
etings in the cafeterias,
29 ﬁyour 
group must cease and desist from holding or advertising ‚meet-
ings™ on our premises.ﬂ
30  Next, Respondent hired the services 
of Allied Barton Security Services, which provides private 
security guards for employers, and, on March 20, two of its 
security guards reported for work at Respondent™s Summit 
Hospital campus.  One of the gu
ards, Ronnie Parks, who testi-
fied that ﬁI was just told to report in a suit in order not to be 
confused with the regular security,ﬂ arrived at the facility at 
approximately 6:15 a.m. 
and was escorted alone
31 to the cafete-
ria where he met Bruce Hatten.  According to Parks, ﬁBruce 

showed me the letter that was sent to the Union and . . . said 
that some of the employees were starting to form . . . a new 
union so they posted notices that they were going to hold meet-
ings in the cafeteria but they™re not allowed to hold the meet-
ings . . . this is not allowed . . 
. they can™t solicit funds and they 
can/t hand out literature and . . . we™re there to observe . . . if 
                                                           
28 While Griffith and Williams each
 acknowledged distributing leaf-
lets announcing the membership mee
ting; both denied distributing any 
leaflets on which were printed a NUHW
 logo.  While a leaflet bearing a 
NUHW logo was offered and received 
as General Counsel™s Exhibit 
No. 6, Griffith denied having seen 
it until being asked about it at the 
time she gave a pretrial affidavit to the General Counsel. 
29 According to Bruce Hatten, ﬁour 
sense, when we first heard about 
this . . . meeting, that was advertis
ed in our cafeteria by this other 
group, was that this was going to be 
a takeover of the cafeteria with . . . 
rallies and noise and basically di
srupting the flow of things.ﬂ 
30 At Respondent™s behest, its attorn
ey sent a subsequent letter, dated 
March 18, to the law firm, which repr
esents the NUHW.  In said letter, 
Respondent™s attorney demanded assu
rances that NUHW, its officers, 
employees, and agents would ﬁcease 
and desist from advertising and 
holding ‚meetings™ on Re
spondent™s property.ﬂ 
31 The other security officer had not yet arrived. 
any of those violations occur . . . anything that would disrupt 
the normal cafete
ria operations.ﬂ
32  According to Parks, Hatten 
was clear the reason for the em
ployees™ planned union activity 
that day was that ﬁ. . . they were in the process of trying to form 
a new union.ﬂ  He added that
, if a prohibited meeting
33 oc-
curred, Hatten gave the guards a camera in order ﬁto take pic-
tures of the violation,ﬂ and they
 had notebooks in order ﬁto take 
notes.ﬂ  Also, Hatten instructed
 them to be ﬁclose enoughﬂ to 
observe but they should not interfere with the employees and 
specified that ﬁ. . . if we witness . . . actual violations occurring, 
to . . . call him and he™d come deal with it.ﬂ  When he finished 
explaining to Parks what he expected would happen that day, 
Hatten pointed to two women, who were sitting at a table 
across the cafeteria, identified them as Beverly Griffith and 
Deborah Kirtman, and ﬁ. . . expl
ained that they™re the ones that 
will probably have the meeting.ﬂ 
Griffith testified that she arrived at the Summit Hospital 
campus cafeteria at ﬁaboutﬂ 6 
in the morning and observed 
Kirtman sitting at a table in the ﬁfar rightﬂ corner of the dining 
area and Hatten seated at a table in the far left corner of the 
room, the area in which the SEIU-UHW stewards usually sta-
tioned themselves.  Griffith walked over to Kirtman™s table and 
sat down beside her.  They plac
ed stacks of two separate docu-
ments34 and a sign-up sheet on the ta
ble.  Moments later, ac-
cording to the alleged discriminate, a ﬁfewﬂ bargaining unit 
employees approached their table, and the two stewards and the 
employees spoke about the dece
rtification petition and other 
union matters.  Eventually, the employees walked away, and 
Hatten and Ronnie Parks
35 approached the table.  Standing in 
front of the two women, Hatte
n asked what was going on ﬁover 
hereﬂ and abruptly ﬁsnatchedﬂ 
some papers from Griffith™s 
hands.  She ﬁtriedﬂ to grab the documents back from him, ﬁ. . . 
and he told me I couldn™t have them.  And I told him that if he 
didn™t [return the documents], I 
[would] call the police on him.ﬂ  
Hatten returned all but one document, began reading it, and 
remarked that it concerned the on-going negotiations for a new 

collective-bargaining agreement between the parties.  Then, 
Hatten turned toward Kirtman and reached for the documents in 
                                                           
32 The other security guard, Thomas 
George, did not a
rrive until 7:30 
a.m., and, Hatten ﬁbriefedﬂ him as to the situation. 
Respondent stipulated that Parks and George were its agents within 
the meaning of Sec. 2(13) of the Act. 
33 Asked if Hatten ever explained hi
s definition of a meeting, Parks 
said, ﬁ. . . we discussed that and my 
understanding was . . . it has to be a 
group of people discussing the union business . . . to count as the meet-

ing that we™re watching for.  Obviousl
y, they are allowed to gather and 
speak socially, that doesn™t count as a meeting.ﬂ  He added that the 
legitimacy of the meeting would ﬁ.
 . . depend on the content of the 
conversation.ﬂ  In this regard, numbers did not matter™ rather, ﬁit was    
. . . the context of what they™re gathering to discuss . . . if it was union 
business, then our understanding was if they were speaking union busi-

ness with a group of people, they were holding a meeting that they were 
told not to.ﬂ 34 One document bore the photograph of former Board member, Pe-
ter Hurtgen, and concerned whethe
r employees would lose their con-
tractual wages and benefits if they vote and switch unions.  The second 
document concerned Respondent™s and the SEIU-UHW™s most recent 

bargaining positions on subcontracting. 
35 At some point during the day, Pa
rks introduced himself to Griffith. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 270 
the stacks of flyers in from of her, including the sign-in sheet, 
knocking over a coffee cup while doing so, but Kirtman was 
quicker, placing her hands on the papers, and urged Hatten to 
calm down.36  Hatten then glanced at Griffith™s cell phone, 
which she had plugged into a wall socket, and, when he moved 
as if to reach for it, Griffith warned him not to touch it.  There-
upon, Hatten announced to Griffith and Kirtman ﬁ. . . that we 
[were] not allowed to be there conducting any meetings for any 
outside unions.  And he said that
 we [were] not allowed to pass 
out flyers,
37 to solicit funds, and he said we were trespassing.ﬂ38  Kirtman responded that she and Gr
iffith continued to be SEIU-
UHW members and had a right to use the cafeteria ﬁand to 
inform our members.ﬂ  At that point, Hatten turned and, along 
with Parks, walked out of the cafeteria. 
Bruce Hatten initially denied attempting to terminate or im-
pede whatever union activities,
 which Griffith and Kirtman 
attempted to engage in on Marc
h 20, and specifically denied 
approaching the table at which they were seated, grabbing a 
stack of documents, and saying they were not allowed to dis-
tribute them inside the cafeteria.  Asked if other witnesses were 
lying about his conduct,
 Hatten reiterated he could not recall 
the incident.  Moments later, Hatten reversed himself, admitting 
he reached for the stack of papers in front of the two women 
because he wanted to discover the reason for the announced 
meeting and the subject matter of the documents which the 
women were prepared to distribu
te.  Asked if he also reached 
for a sign-in sheet, Hatten denied doing so, but, upon being 
confronted with his pretrial affidavit and questioned as to 
whether Kirtman attempted to 
stop him from seeing it, he con-
ceded the truth.  Further, Hatten conceded informing the wom-
en that they could neither distribute the flyers nor engage in 
soliciting. 
Parks testified that, after Hatten pointed out Griffith and 
Kirtman to him, he followed Hatten as the latter walked over to 
the table at which the women were seated.  According to Park, 
ﬁ. . . Mr. Hatten asked how they were doing and what™s going 

on and they said nothing™s going on.
  There was a table next to 
them had a bunch of different flyers laid out.  And Mr. Hatten 
asked them about what they were doing . . . are they planning 
on handing out the flyers.  They didn™t really answer. . . .  And 
then Mr. Hatten [grabbed an entire stack of flyers], and they got 
upset,ﬂ saying he couldn™t do that, accusing him of harassing 
them, and asserting the cafeteria was a public facility and they 
had a right to be there.
39  Then, after the women became quiet, 
Hatten returned all but one of th
e documents, ﬁ. . . and then he 
                                                           
36 Although not clear, at some point during the incident, Griffith 
reached into her handbag for a tape 
recorder and told Hatten to speak 
into it. 37 Griffith testified that, prior to
 her conversation with Hatten that 
day, she had ﬁneverﬂ been informed 
that she was not allowed to distrib-
ute literature in the Summit
 Hospital campus cafeteria. 
38 Asked if Hatten specifically stated she was acting in violation of 
Respondent™s solicitation/distribution po
licy, Griffith said, ﬁNo, I never 
heard that, that policy.  He just said
 that we could not be there to dis-
tribute flyers for another union or conduct a meeting.ﬂ 
39 Having been told that the wome
n had announced a meeting in the 
cafeteria, Parks was certain the meeting had not yet commenced at the 

time of the incidentŠﬁit hadn™
t occurred at the time yet.ﬂ 
explained that they cannot hold 
a meeting, they cannot distrib-
ute literature or flyers, and . . 
. they are not allowed to solicit 
funds.ﬂ40 Griffith next testified that, after Hatten and Parks left their 
table, she and Kirtman stood,
 picked up their documents, 
moved to the area of the dining room in which they ﬁnormallyﬂ 
sat, pushed two tables together
, placed their 
documents on the 
tables, and sat.  Approximately
 15 minutes later, she noticed 
Parks, another man wearing a si
milar dark suit, two regular 
hospital security officers, and Susan Kessler, Respondent™s 
EVS director, entering the cafete
ria together.  Moments later, 
Parks and Thomas George walked over to the area in which 
Griffith and Kirtman 
were seated and sat down ﬁnot even four 
feet across from us at another table.ﬂ  Griffith testified that she 
stayed in the cafeteria for the remainder of the day until the 
announced end of the meeting and 
that Parks and George also 
ﬁ. . . stayed there until 7:00 that night . . . in the same location,ﬂ 
ﬁeach not moving unless he went to get something to eat or to 
use the restroom.ﬂ  During the day, Griffith asked who they 
were and what they were doing, 
ﬁand they said, `we™re here to 
monitor . . . and watch you.™ﬂ  According to Griffith, notwith-
standing the surveillance, she spoke to approximately 114 bar-
gaining unit employees about 
union matters and distributed 
both of the above-described documen
ts to them in the cafeteria 
during the day; ﬁI tried to talk with [them]ﬂ as they came 
through the cafeteria, eating meal
s or taking breaks from work.  
ﬁAnd some sat with us and some
 did not sit with us because 
they thought the [two security officers were] with us.ﬂ  She 
knew this was the fact as memb
ers would ask about the identi-
ties of the two men and whether they were with Griffith and 
Kirtman.41 The deleterious effect of the 
guards™ presence was confirmed 
by Lawana Williams, who helped draft and distribute the flyers, 
announcing the meeting.42  She testified that she was able to go 
down to the cafeteria three times
 that dayŠfor her lunch and 
her two break periods at 9:30 in the morning and 2:30 in the 

afternoon.  On her morning break, there were not many patrons 
in the dining area, and those present were ﬁkind of scatteredﬂ 
through the facility.  Griffith and Kirtman were sitting at a table 
and, in the same section, ﬁa co
uple of guysﬂ were sitting at a 
table directly across from the two women and no more than a 
ﬁfewﬂ feet from them.  Williams walked over to her co-
workers™ table,
43 and Griffith told her they ﬁ. . . were being 
watched by security.ﬂ  Williams further testified that she re-
                                                           
40 In contrast to the treatment of Griffith and Kirtman on March 20, 
Carlos Hernandez testified that he
 and McDuffie met with bargaining 
unit employees in Respondent™s cafeterias, speaking to them about 
union matters and passing out flyers
 and that Respondent never inter-
fered with their activities. 
41 Griffith testified that the guar
ds™ presence in the cafeteria was 
ﬁvery uncommon.  We™ve had meetings like this in the past but never 

have we had guards sit at the table with us.ﬂ 
42 Williams recalled that the purpose 
of the meeting was to give bar-
gaining unit employees ﬁinformation . 
. . pertaining to what was going 
on with the . . . trusteeship.ﬂ  She denied that a purpose was to solicit 
membership in the NUHW. 
43 Flyers were stacked on the table.  She recalled that one document 
contained a picture of an NLRB member. 
 ALTA BATES SUMMIT MEDICAL CENTER
 271
mained at the table with Grif
fith and Kirtman for 15 minutes 
during which time only one barg
aining unit employee came to 
their table.  During her afternoon break, she again observed the 
two security officers sitting at the same table across from Grif-
fith.  According to Williams,
44 on both occasions, the two secu-
rity officers appeared to be paying attention to what Griffith 
and Kirtman were doing; each 
had a notebook and would start 
writing whenever employees approached the table. 
Ronnie Parks testified that, after Hatten warned the women 
about what they couldn™t do, they walked away from the table; 
that Tom George, the other guar
d, arrived at 
approximately 
7:30 and Hatten ﬁbriefed himﬂ as to the situation; and that Grif-
fith and Kirtman soon left thei
r table and moved to another 
table in the back corner of th
e room. According to Parks, he 
and George remained inside the Summit Hospital campus cafe-
teria until 7:15 p.m., and, in or
der to observe Griffith™s and 
Kirtman™s activities, the two men stationed themselves at a 
table ﬁroughly across the aisleﬂ from the women six to eight 
feet away with tables between them.  As to what occurred dur-
ing the remainder of the day, Park
s stated that ﬁthere were no 
actual meetings . . . on Friday. . . .   People would trickle over, a 
few at time . . . but what conve
rsation we could hear was nor-
mal social conversation, it was not
 union business. . . .ﬂ  Parks 
added that, sometimes during the day, there were as many as 
eight employees gathered around 
Griffith and Kirtman, with 
people standing when there were
 not enough seats.  Also, while 
he did observe the two women leave their table from time to 
time to go for food or to the restroom and, in the process, stop 
and speak to other employees, ﬁ. . . it did not appear they were 
going around conducting business.ﬂ
45  As to the distribution of 
flyers, Parks did not observe the women handing their flyers to 
employees, who stopped at their ta
bles (ﬁI didn™t see them leave 
the table with the flyersﬂ); ho
wever, during the day, he did 
observe employees, who were not carrying papers when they 
entered, leave the dining room w
ith papers in their hands.  Fi-
nally, as to the security offi
cers™ effect on employees stopping 
at the tables, which Griffith and Kirtman had pushed together, 
Parks stated that he heard approximately half of the employees, 
who approached the tables, asking about him; ﬁthey asked who 
we were and Beverly e
xplained that we were security. . . .ﬂ  Of 
those who asked, ﬁprobably four
 or fiveﬂ employees immedi-
ately walked away after learning who he was. 
                                                           
44 With regard to the distribution 
of literature in the cafeteria, Wil-
liams said she had freely distributed 
literature in the dining area prior to 
that day, including the flyer announcing the March 20 meeting. 
45 As to whether what the two women did was disruptive of the op-
erations of the cafeteria, Parks said, ﬁnot the overall function, other than 
taking up the tables that they were at.ﬂ 
Hatten conceded that he did not be
lieve Griffith or Kirtman engaged 
in any misconduct during that day, 
stating ﬁwhat happened on Friday 
was nice, one, two person conversations, there wasn™t a lot of attention 
drawn to them in having their disc
ussions.ﬂ  Therefore, he permitted 
them to continue what they were doing. 
4.  The March 23 Incidents at Respondent™s 
Alta Bates Hospital Campus Cafeteria 
The record establishes that, just as on the prior Friday at the 
Summit Hospital campus, the SEIU-UHW stewards scheduled 
another membership meeting for the bargaining unit employees 
at Respondent™s Alta Bates Ho
spital campus cafeteria on Mon-
day, March 23 from 6:30 a.m. until 7 p.m.; that they advertised 
the time and location for the m
eeting by posting and distrib-
uting flyers;
46 and that Beverly Griff
ith, who had scheduled a 
vacation day for the event, participated in the organizing and 
conducting of the meeting.  According to Griffith, she and 
DeAnn Horne, a ward clerk for 
Respondent at the Alta Bates 
Hospital campus,
47 arrived at the latter 
campus at approximate-
ly 7 in the morning, immediately walked to the cafeteria where 
they met Dee Mayberry, another steward, sat at a table in the 
far right corner of the dining area, and placed stacks of the 
same documents, which the stewards had distributed the prior 
Friday, on the table.  Griffith testified that the purpose of the 
meeting was ﬁto talk with my co
-workers about the trusteeship 
and to answer questions and concerns,ﬂ and Horne testified that 
their purpose was also ﬁ. . . to let people know what was going 
on with . . . the new [NUHW] and 
[getting] . . . information out 
so people could feel a little more secure with . . . the union 
vote. . . .ﬂ  At that early hour, the cafeteria, which was under 
renovation at the time, was sparsely
 filled with no more than 10 
or 12 patrons, and Griffith imme
diately noticed that, across the 
dining area, sitting at a table 
by a window were Bruce Hatten, 
Joan Davis, an HR specialis
t for Respondent, Ronnie Parks, 
and another security guard, Mahir Said.
48  There is no dispute 
that, moments later, Hatten left the cafeteria, and Parks and 
Said arose, walked towards Griffith™s table, and sat at a table no 
more than 6 feet behind the two women. 
At that point, Horne announced she was going ﬁupstairsﬂ in 
order to inform bargaining unit 
employees that Griffith was 
waiting for them in the cafeteria, and she then stood and walked 
out of the cafeteria.  While Horne was away, according to Grif-

fith, ﬁI got a chance to talk to a few dietary workers. . . .  I went 
to their table and they were . . . across from me.ﬂ  At first, she 
stood, but then she sat down and 
spoke to the employees, who 
were eating breakfast.  ﬁAnd I asked them did they have any 
concerns and did they understand what was going on. . . .  And 
they [said] . . . we™re fine, we 
understand, we™re ready to vote.ﬂ  
After ﬁmaybe five, six, seven mi
nutes, or so,ﬂ Griffith walked 
back to her table.  Kenny Hill, a chief steward for SEIU-UHW, 
came to her table and sat, and, having been gone for no more 
                                                           
46 As with GC Exh. 6, the flyer announcing the March 20 meeting, 
Griffith denied seeing GC Exh. 9, the flyer announcing the March 23 
meeting, until the time she gave her pretrial affidavit. 
47 Horne was scheduled to be off work on March 23; however, she 
was called into work and told to
 report ﬁno laterﬂ than 9 a.m. 
48 Parks testified that he reported to the Alta Bates Hospital campus 
at 6:15 a.m., that Mahir Said arrive
d 45 minutes later, that they met 
Bruce Hatten, that the latter gave them ﬁbasically the same briefingﬂ as 
on the prior Friday, that he (Parks) had the same camera, and that Hat-

ten again instructed him ﬁto take pict
ures of violations.ﬂ  According to 
Parks, they observed Griffith and 
DeAnn Horne enter the cafeteria at 
approximately 7:30 a.m., and ﬁwe waited to see where she was going to 

sit, so we could sit by to observe.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 272 
than half an hour, Horne returned and took her seat at Griffith™s 
table.  Moments later, Griffith 
further testified, as the three 
employees were talking amongst th
emselves, Hatten returned to 
the cafeteria and approached Griff
ith™s table.  He looked first at 
Hill and then at Horne and then where each was working.  He 
then addressed the three employ
ees as a group, saying ﬁ`I need 
you to cease and disperse. . . .  I™m giving you a direct order to 
leave the premises now.™ﬂ  He added that they were not to hand 
out any flyers.  Hearing Hatten™s instructions, Griffith, Horne, 
and Hill arose, and Griffith, 
who understood that an employee 
must comply with a direct orde
r and would be subject to disci-
pline for failing or refusing to do so, turned to Horne, said it 
was time to leave as they ﬁwere getting kicked out of the cafe-
teria,ﬂ and asked to use Horne™
s cell phone in order to arrange 
for a ride.  Then, Hatten repeated his orderŠﬁI™m giving you a 
direct order to leave the premis
es now.ﬂ  Griffith and Horne 
immediately began gathering thei
r documents and stuffing them 
in a bag, and Hatten added, ﬁAnd, if you don™t leave before 
security comes, you will be su
spended and you could be termi-
nated.ﬂ  Griffith and Horne began walking out of the cafeteria, 
with the former a foot or two behind Horne; however, before 
they left the room, two security guards entered the cafeteria,
49 ﬁand they escorted us out of the cafeteriaﬂ and to the front 
doorway of the building.  At th
e door, Griffith looked back at 
the guards, and one told her she would have to leave Respond-
ent™s property.  Asked if she said anything to Hatten during 
their confrontation or if she ever refused to leave the cafeteria, 
Griffith answered ﬁnoﬂ to both qu
estions.  Also, she denied that 
she asserted her right to remain 
in the cafeteria or that Horne 
left the cafeteria by herself after Hatten asked both women to 
leave.  Finally, she specifically denied being told by Hatten that 
she was suspendedŠﬁMy understa
nding was that I was given a 
direct order to leave and, if I didn™t, I would be suspended.ﬂ
50 Corroborating Griffith, Horne testified that, a short while af-
ter she returned to the cafeteria and again sat at Griffith™s table, 
Hatten approached their table.  She testified, ﬁHe came up to 

the table and he says, I™m going 
to give both of you a direct 
order that you are to cease and disperse your union activities 
and, if you don™t, you will be 
put on suspension with the possi-
bility of termination.  And, if you™re not gone by the time the 
guards get here, you will be suspended.ﬂ  Horne was unable to 
recall Griffith saying anything to Hatten; however, she did 
recall Hatten asking her where she was going.  Horne replied 
she was going to work.  Hatten asked if she was going to Her-
rick, another facility owned by Respondent, and warned her not 
to take any of the ﬁstuffﬂ with her.  Horne replied that she did 
not work at Herrick.  Thereupon, the security guards arrived, 
and ﬁ. . . we proceeded to walk out. . . .ﬂ  As they did so, ac-
cording to Horne, Griffith asked to use her cell phone and made 
a call.   Horne estimated that only 2 or 3 minutes elapsed from 
the time Hatten ordered them to leave and when they actually 
                                                           
49 Griffith testified that the security guards arrived before Hatten 
ﬁeven finished his sentences.ﬂ 
50 Having been a steward for severa
l years, Griffith was well aware 
of the procedure when an employee is suspended.  Thus, the employee 
is immediately ordered to surrender 
his security badge.  According to 
Griffith, at no point that morning did Hatten demand that she turn in her 

security identification. 
left the cafeteria.
51  Horne denied hearing Griffith argue with 
Hatten about their right to be in
 the cafeteria and denied that 
Griffith ever refused to leave.  Finally, asked if Hatten ever said 
to Griffith that she was susp
ended, Horne replied, ﬁno.ﬂ
52 Ronnie Parks testified that the 
table, at which he and Said
53 were sitting, was next to the one 
at which Griffith was sitting.  
He confirmed that the crowd in the cafeteria was ﬁsparse;ﬂ 
however, ﬁeventually,ﬂ a table across from them started filling 
with people, who appeared to be hospital ﬁservice workers.ﬂ  
According to Parks, he observe
d Griffith leave her table and 
approach the table at which th
e hospital employees were sit-
ting.54  ﬁAnd then she was talking . . . about everybody needs to 
give $25 to the new union . . . and that the dues are cheaper 
than SEIU.ﬂ  Hearing this, 
Parks immediatel
y telephoned Hat-
ten in order to inform him that Griffith was committing a viola-
tion.55  After a while, Parks recalled, Griffith left this table, 
moved to another table, at whic
h employees were sitting, ﬁbe-
hind her,ﬂ sat down, and ﬁconvers
edﬂ with them about ﬁunion 
stuff.ﬂ  Finishing her conversati
on, Griffith walked away from 
the second table and returned to 
her table.  Mome
nts later, Hat-
ten arrived, and ﬁI informed hi
m that Ms. Griffith had crossed 
over to the other table and sat with . . . six people . . . and was . 
. . asking for funds for the new union, about it stagnating and 
that their dues were cheaper than SEIU™s.ﬂ  Then, Hatten asked 
Parks to accompany him over to where Griffith, Horne, and 
Hill were sitting.  They approached Griffith™s table, and Hatten 
ﬁ. . . explained that they™re not 
allowed to hand out flyers, solic-
it funds or hold a meeting and th
at they needed to cease and 
desist these activities and that they were being asked to leave 
the premises immediately . . . .ﬂ 
 I don™t believe [either Griffith 
or Horne] said anything; they just kind of looked at him with 
kind of a blank stare.  Hatten then repeated that he was giving 
them ﬁa direct orderﬂ and, if th
ey refused, ﬁ. . . you can be put 
on administrative suspension.ﬂ  Hearing this, Horne said ﬁI™m 
outa here,ﬂ stood up, and ﬁdeparted.ﬂ  However, rather than 
following, Griffith ﬁ. . . took out her cell phone and said she 

was going to call her lawyer.ﬂ
56  Observing Griffith™s actions, 
Hatten turned to Parks, said, ﬁ. . . ‚it doesn™t appear that she 
wants to comply with the direct order™ . . . ,ﬂ and instructed 
Parks to call for Respondent™s secu
rity guards.  Parks then ﬁra-
dioed for security,ﬂ and, when he finished, Hatten told Griffith 
ﬁ. . . that if she is not departing 
before security arrives, that he 
                                                           
51 Horne added that the security guards arrived two minutes after 
Hatten™s warning. 
52 Horne said that, if suspended, ﬁt
hey would take your badge.ﬂ  She 
added that such was Respondent™s 
ﬁpractice,ﬂ and Hatten never asked 
for Griffith™s badge or said she should not return for work the next day. 
53 Respondent stipulated that Said 
acted as its agent within the mean-
ing of Sec. 2(13) of the Act. 
54 Parks estimated the employees™ 
table was approximately 15 feet 
from where he was sitting.  As Gri
ffith ﬁcan project pretty well,ﬂ and 
the cafeteria was not filled, he coul
d hear what Griffith said ﬁvery 
clearly.ﬂ 
55 Parks recalled hearing additiona
l conversation between Griffith, 
who stood at first and then sat down, 
and the employees at the table.  ﬁI 
don™t remember details.  I just remember it was . . . the union stuff.  I 
don™t remember every detail.ﬂ 
56 According to Parks, ﬁI don™t kn
ow if she actually made the call, 
but she had the phone out.ﬂ 
 ALTA BATES SUMMIT MEDICAL CENTER
 273
will accept that as refusal to comply with the direct order.ﬂ  
Thereupon, in what seemed to 
Parks as reluctant compliance 
with Hatten™s instructions, Griffi
th slowly began gathering her 
stacks of leaflets and packing the documents into a bag.  She 
had not yet completed her preparations to leave when Respond-
ent™s security guards entered the cafeteria,
57 and upon their 
arrival, Hatten said to Griffith, ﬁ. . . ‚you™re on administrative 
suspension because you haven™t complied.™ﬂ
58  He then told the 
guards to escort Griffith out and told Griffith she was not al-
lowed to be in any of Responde
nt™s facilities pending an inves-
tigation.
59 Bruce Hatten testified that he went directly to the cafeteria 
after being informed that Park
s had called and reported some-
thing had occurred there.  Arriving, he observed 35 to 40 pa-
trons sitting in the entire dining area,
60 and everything appeared 
to be ﬁnormalﬂ with 
people seating, 
eating, and talking.  Hatten 
immediately met with Parks and Said, who told him Griffith 
had been ﬁdisruptiveﬂ in that she had stood up from where she 
had been seated and began addressing the people around her, 
ﬁtalk[ing] loud enough . . . saying something about . . . this new 
union.  She was talking about them needing to raise funds in 
order to stay afloat. . . .ﬂ
61  With the guards following, Parks 
approached and confronted Griffith.  He began by saying that 
the security guards had reporte
d she had conducted a meeting, 
and Griffith responded that she c
ould conduct meetings that day 
and the next day, which, Hatt
en understood, as her saying she 
could conduct a meeting whenever 
she wanted to do so.  Hatten 
replied that he was giving her a di
rect order to cease and desist 
conducting meetings, handing out 
flyers, and soliciting funds 
and to leave the cafeteria.
62  According to Hatten, upon hearing 
his order, Griffith became ﬁjust 
defiantﬂ as ﬁI™m trying to ex-
plain to her what she needs to so moving forward,ﬂ and she is  
ﬁ. . . saying ‚I need silence.™ﬂ  Then, she said she was going to 
call her attorney, and she, in 
fact, did telephone her lawyer 
ﬁafter I gave her [the] direct or
der to leave.  Asked at what 
point during their confrontation he
 told Griffith she was being 
                                                           
57 Parks estimated that ﬁmaybe fi
ve minutesﬂ passed from when he 
called security until the guard
s arrived in the cafeteria. 
58 Respondent offered Parks™ ha
ndwritten report of the incident, 
which the latter claimed he prepared
 ﬁmaybe 20 to 30 minutesﬂ after 
the incident, as corroboration of his 
testimony.  However, analysis of 
the report discloses that, after describing the entire sequence of events, 
including what Hatten assertedly said 
to the hospital security guards as 
they began escorting Griffith out of the cafeteria, in the last sentence, 
Parks added the words, ﬁBruce also 
said Beverly is suspended pending 
investigation and is not allowed on campuses.ﬂ 
59 Asked if Hatten asked for Griffith™s security badge, Parks said, 
ﬁNot to my recollection.ﬂ  Also, 
Parks did not recall Griffith saying 
anything to Hatten during the encounter. 
60 Hatten, who described the dining area as being ﬁpretty full,ﬂ esti-
mated ﬁabout 20ﬂ people sitting in the area in which Griffith™s table 
was located.  He added that most of these individuals appeared to be 

employees.  Further, most of the nonemployees were seated more to-
wards the front of the room, and the 
sections were divided by planters. 
61 According to Hatten, ﬁI understood that she went [to] a table and 
talked to these folks.ﬂ 62 Regarding DeAnn Horne, Hatten sa
id, ﬁI believe when I gave the 
direct order to cease and desist and 
leave the premises to Beverly, he 
observed Horne leaving the cafeteria, and ﬁshe was gone.ﬂ 
suspended, Hatten said, ﬁIt was af
ter the second time I gave her 
a direct order to leave . . . belie
ve that I said, ‚you are refusing 
to comply with a direct order to 
leave the premises . . .™ and that 
she™s ‚suspended pending investigation for insubordination for 
refusing a direct order.™ﬂ
63  Griffith responded, ﬁfor what.ﬂ  
Rather than replying, Hatten said he then turned to Parks and 
asked him to telephone for the hospital security guards to come 
to the cafeteria.  Hatten estimated that ﬁprobablyﬂ 5 or 10 
minutes elapsed between Park
s™ telephone call for Respond-
ent™s security guards to come to the cafeteria and their arrival.  
He testified that, during this interval, ﬁI don™t rememberﬂ Grif-
fith making any effort to leave the cafeteria; she was merely 
ﬁsitting at the table.ﬂ 
Annie Block, who is employed
 by Allied Barton Security 
and assigned to Respondent™s Al
ta Bates Hospital campus as a 
guard supervisor, testified that, at 9 in the morning on March 
23, she was ﬁcalledﬂ to come to the facility™s cafeteria by Of-
ficer Said and that she went there with two other guards.  Upon 
arriving in the cafeteria, Block 
observed Hatten, Griffith, whom 
she knew by sight, Horne, the guard Said, and another person 
all standing in ﬁprobably like a half circle . . . in front of [a] 
tableﬂ but did not observe Griff
ith holding any materials.  Ac-
cording to Block, ﬁI arrived and I spoke with Bruce Hatten and 
he told me that Beverly had viol
ated the orders and that she was 
to be escorted out.ﬂ  Then, ﬁBruce told [Beverly] that she was 
suspended from Alta Bates Su
mmit Medical Centerﬂ and in-
structed Block to escort her out of the facility.  She added that, 
hearing what Hatten said, Griffith
64 ﬁ. . . just had this kind of 
look on her face like . . . I™m suspended. . . .  It was a look like 
she understood.ﬂ  Thereupon, with Horne walking along with 
them, Block escorted Griffith out of the cafeteria and to the 
front entrance to the facility.  Finally, Block estimated that five 
minutes passed from the time she went to the cafeteria until the 
time Griffith left the building and that she was inside the cafete-
ria for only 2 or 3 minutes. 
As to his reasons for confronting Griffith that morning, Hat-
ten initially testified that Gri
ffith had violated Respondent™s 
cafeteria policy by ﬁbasically ge
tting up and taking over part of 
the cafeteria to have a meeting.  It was disruptive, it was calling 
attention to herself.ﬂ  Asked w
ith whom she was meeting, Hat-
ten said they were ﬁemployees of the organizationﬂ or ﬁ. . . 
groups of people at tables that 
she was going to, talking to loud-
ly.ﬂ  He added that he consid
ered Griffith holding a meeting 
every time she went to a table at which employees were sit-
ting.65  Hatten stated that Griffith™s actions were disruptive; for 
                                                           
63 While stating that ﬁgenerallyﬂ Respondent™s practice is to collect a 
suspended employee™s name badge a
nd keys, Hatten conceded that he 
failed to ask for Griffith™s security identification. 
64 Block denied hearing Griffith say anything to Hatten after he sus-
pended her. 
65 Asked what was wrong with what Griffith did that morning when 
Respondent had no written policy exp
licitly forbidding such conduct, 
Hatten replied ﬁbecause it makes an
 environment for our guests or 
patients, or visitors that do go . . . 
to the cafeteria.ﬂ  He added that, 
while not a written work rule, such ﬁ. 
. . is a practice . . . that was com-
municated to Beverly on the 20th.ﬂ  Asked to describe this ﬁpractice,ﬂ 
Hatten stated, ﬁThat you can™t take 
over the cafeteria having meetings 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 274 
ﬁshe was carrying on a lot of conversation to people that were 
at a table within earshot of many 
other visitors to the hospital    
. . . trying to raise money, we™re trying to do things for this new 
union.ﬂ  Denying he was actually concerned with the content of 
her message to her coworkers,
66 Hatten accused Griffith of     ﬁ. 
. . disturbing the environment fo
r the people that are in [the 
cafeteria]. . . .ﬂ  Further, noting that his concern was that the 
NUHW was going to engineer some
 kind of ﬁtakeoverﬂ of the 
cafeteria with much noise and fanfare causing a disruption ﬁof 
the flow of things,ﬂ Hatten assert
ed that Griffith had engaged in 
such conduct that morning.  Then, asked to explain how her 
actions March 23 differed from he
r conduct 3 days earlier, Hat-
ten replied that he permitted Gr
iffith to engage in her union 
activities then as ﬁwhat happene
d on Friday was nice, one, two 
person conversations, there wasn™t
 a lot of attention drawn to 
them in having their discussion
s.ﬂ  He added that what was 
worse on March 23 was that ﬁ. . . Ms. Griffith then proceeded 
to stand up and take over that sec
tion of the cafeteria. . . .  She 
started conducting a meeting loud enough in front of all of the 
people in the section and loud enough to where people in the 
next area, who were visitors 
to the hospital, could hear.ﬂ
67  Finally, conceding that no employee or visitor complained 
about Griffith™s conduct on Ma
rch 23 and that he observed 
none of the foregoing, Hatten te
stified that he relied upon what 
he was told by the security guards, Parks and Said, and that 
they described Griffith™s acts and conduct as being ﬁdisrup-
tive.ﬂ 
Pursuant to the posted a
nnouncements, the membership 
meeting in the Alta Bates Hospital campus cafeteria on March 
23 was scheduled to continue until 7 p.m.  Roxie Osborne, an 
LVN for Respondent at that fac
ility, testified that she, along 
with other SEIU-UHW bargai
ning unit employees, had volun-
teered to help conduct 
the meeting in shifts and that her shift 
was scheduled to be from 10 a.m. until noon.
68  According to 
Osborne, who had been a stewar
d for SEIU-UHW but had been 
ﬁrelievedﬂ of her steward res
ponsibilities by the labor organiza-
tion,69 she arrived at the cafeteria at approximately 10 a.m. and 
observed that there did not appe
ar to be any union activity oc-
curring.  She immediately approached a coworker, who said 
                                                                                             
that are disruptive basically not bei
ng used for what the cafeteria is 
intended to be use for.ﬂ 
66 Specifically asked by me whether it made any difference the rec-
ord evidence was that, on the morning of March 23, Griffith had been 
distributing union literature and speaki
ng about a union, Hatten replied, 
ﬁThat was not my concern.ﬂ 
67 Hatten opined that Griffith™s act
ions on March 23 were akin to 
making a speechŠﬁit may have been only 
to this group instead of all of the [people in the cafeteria], but she was 
[speaking] . . . to this group     
. . . in a manner that was loud enough for anybody else around to be 
able to hear it clearly.ﬂ 
68 Osborne testified that, in the past, Respondent had permitted 
SEIU-UHW agents, stewards for the labor organization, and its em-
ployees to conduct SEIU-UHW member
ship meetings in the Alta Bates 
Hospital campus cafeteria, and ﬁw
e never had a problemﬂ doing so.  
Further, she was not aware of any restrictions on the use of the cafeteria 
for such meetings. 
69 The witness testified that SEIU-UHW had similarly relieved all its 
other stewards and bargaining committee members of their responsibili-
ties. there wouldn™t be a meeting that
 day and nodded toward ﬁ. . . 
two gentlemen that was 
sitting at a table against the wall.ﬂ  She 
continued, stating that the two men, whom Osborne identified 
as Parks and Said, ﬁ. . . had 
stopped the meeting and had hus-
tled Beverly Griffith out of the 
cafeteria.ﬂ  Thereupon, noticing 
several bargaining unit employees sitting at another table, Os-
borne ﬁ. . . walked over to them and started talking with them, 
and I had brought a flyer [with me] . . . and I had that also in 
my hand.  And as I started talking with them, Ronnie Parks . . . 
got up and . . . walked around the table where the employees 
were sitting. . . .ﬂ  Osborne testified that the employees at the 
table ﬁstarted staring atﬂ Parks, and ﬁ. . . they got a little rest-
less.ﬂ  Moments later, a securi
ty guard for Respondent, whom 
Osborne recognized, entered the cafeteria, approached the table 
at which she sat, walked around it, and then walked out of the 
dining area.  At the end of their break periods, the employees, 
who were sitting with Osborne, left the table.  The latter re-
mained sitting as she had observed several other bargaining unit 
employees enter the cafeteria and sit at another table.  Osborne 
arose from her seat, walked over to the other table, sat, and 
began giving these employees ﬁupda
tes,ﬂ similar to those which 
she had discussed with the empl
oyees at the other table, on 
union issues.  Then, Parks, who ha
d left his table, approached 
Osborne and said ﬁ. . . that I™m not
 to talk about my union stuff.  
I™m not to . . . hand out any . . . 
union flyers, and I™m not to take 
any donations.ﬂ  Osborne asked Pa
rks to identify himself, and 
Parks did so loudly enough for all the employees, at the table, 
to hear, stating that Respondent
 had hired him.  Osborne em-
phasized that she and the other employees ﬁhave a right to be 
here,ﬂ and ﬁ. . . he reiterated ag
ain that I™m not to talk about any 
union stuff, not to take any donations, and not to hand out any 
flyers . . . and I said this is [a
n] Alta Bates flyer and I™m sharing 
this with the co-workers. . . .ﬂ 
 Parks walked away, and, spot-
ting another bargaining unit employee, who had just entered the 
cafeteria, Osborne walked over to where she was seated with 
other employees, sat, and bega
n speaking to the employee.  
Parks observed Osborne™s actions, le
ft his table, approached to 
within a few feet of Osborne, and then returned to his seat.  At 
this point, Osborne stood and wa
lked out of the cafeteria. 
Ronnie Parks testified that, subsequent to Respondent™s 
guards escorting Griffith out of th
e cafeteria, he and Said stayed 
for the remainder of the day ﬁ. 
. . observing the cafeteria for any 
activity that we were asked to watch for. . . .ﬂ  At approximate-
ly noon to 1 p.m., Parks observed a short woman across the 
cafeteria and noticed her jacket had the UHW logo over the left 
breast.  Seeing this logo, Parks 
began paying attention to the 
woman, who was carrying some papers in her hands, eventually 
standing and approaching ﬁcloseﬂ in order to identify what 
documents she was carrying and distributing.  According to 
Parks, the woman remained in the cafeteria for 20 to 30 
minutes, going from table to table, handing out flyers, which, 
Parks was able to identify as ﬁ
union relatedﬂ documents.  He 
also took photographs of the woman™s activities.  Then, Parks 
telephoned Hatten, who was in a 
meeting, and was instructed 
by the person to whom he spoke to approach the woman and 
request that she cease her union activities.  According to Parks, 
he did so, and the woman ceased distributing her flyers.  Spe-
cifically, Parks told her ‚ﬁyou can™t hand out flyers, you can™t 
 ALTA BATES SUMMIT MEDICAL CENTER
 275
solicit funds, and you can™t hold a m
eeting . . . in relation to this 
material.™ﬂ  Parks further testif
ied he remained at the woman™s 
table for 5 minutes and, after 
satisfying himself, she was not 
engaging in any prohibited conduc
t, he walked away from the 
woman. Finally, with regard to this later March 23 incident, Bruce 
Hatten testified that he understo
od from what Parks reported to 
him that Osborne had been sp
eaking loudly and disrupting oth-
er people in the cafeteria.  
He added that Osborne™s conduct 
caused a ﬁdisruptionﬂ as ﬁshe di
d the same thing that Ms. Grif-
fith did.ﬂ  However, he decided 
against any discipline; for ﬁ. . . 
when she was told to stop, she stopped.ﬂ 
5.  Beverly Griffith™s Suspension and Ejection from the 
Summit Hospital Campus on March 24 by Respondent 
On Tuesday, March 24 dressed in her usual work clothes, 
Beverly Griffith arrived at the 
Summit Hospital campus at 6:55 
a.m. in order to start working 
her normal 7 a.m. to 3:30 p.m. 
shift.  The record establishes that, each morning, many of the 
EVS department employees arrive
 several minutes prior to the 
start of the work shift and gather in the EVS lounge/break 
room, which is located on the first floor of Respondent™s facili-
ty across from the EVS departme
nt manager™s office, talking 
and eating breakfast, and that, al
so, Tito Aquino normally holds 
a preshift meeting with them in order to discuss any depart-
mental problems or issues.  Accord
ing to Griffith, her plan that 
morning was to arrive 
several minutes early in order to distrib-
ute a flyer
70 and alert her coworkers as to what occurred the 
previous morning at the Alta Bates Hospital campus cafeteria.  
In this regard, Griffith walked into the break room,
71 and ﬁ. . . 
set my flyers down and my coat, and my purse, and I had a cup 
of coffee, and I started . . . telling everybody what had hap-
pened . . . at [Alta Bates] and . . . before I could finish what I 
was saying . . . Tito walked by and . . .ﬂ asked if she would step 
outside to speak to him.  After initially refusing, Griffith agreed 
to follow him but asked Lawana Williams to accompany her.  
They walked out of the break room, and Aquino motioned her 

towards the elevators at the end of the hallway.  Approximately 
10 to15 feet from the break room door, the supervisor stopped, 
turned to Griffith, and ﬁ. . . he said that he had got a call this 
morning from Bruce Hatten saying that I was suspended.  And I 
was totally shocked. . . .ﬂ  Sh
e managed to ask why, and Aqui-
no replied that he did not know why.  Griffith responded that 
she had a right to know the reason and asked Aquino if her 
suspension had been placed into written form.  He said, no, ﬁ. . . 
and he told me I had to leav
e the campus. . . .ﬂ  Thereupon, 
Griffith returned to the break room and announced that she had 
                                                           
70 The headline on this flyer was 
ﬁSutter ABSMC is Un-American,ﬂ 
and the paragraph beneath the above heading read ﬁOn Monday March 
23, 2009 ABSMC tried to cancel a union membership meeting in the 
cafeteria.  HR representative Bru
ce Hatten threatened Shop Stewards 
and bargaining team members Beve
rly Griffith, DeAnn Horne, and 
Kenny Hill with suspension and poss
ible termination for having a in-
formal meeting in the cafeteria.  The purpose of the meeting was simp-

ly to update the membership and answer questions about what is hap-
pening to our Union.ﬂ 
71 When Griffith entered, there were already between 20 and 25 em-
ployees in the breakroom. 
just been suspended but did not know the reason.  Aquino, who 
had walked into the room behind
 her, demanded that she leave 
immediately.  Asserting she had become upset at the reality of 
being suspended, while she ﬁgat
heredﬂ and repacked her mate-
rials, Griffith admittedly exclaime
d ‚ﬁ. . . this is bullshit™ or 
something.ﬂ  Then, having finished picking up all the items she 
brought with her into the break 
room, Griffith, with Williams 
accompanying her, left the room.  When they reached the ele-
vators, they were met by a security guard, who accompanied 
the two women to the front entrance.  Griffith stepped outside 
and, using her cell phone, tele
phoned for her husband to come 
and drive her home.  Asked whether, besides the word ﬁbull-
shit,ﬂ she uttered any other profanity that morning, Griffith 
said, no.ﬂ
72 Lawana Williams corroborated Griffith™s account of what 
occurred that morning.  Thus, Williams testified that she was 
inside the break room, drinking coffee, when Griffith arrived; 
that the alleged discriminatee immediately turned to the other 
employees and said ﬁ. . . ‚listen up everybody.  I just want to let 
you guys know what happened yesterday at the [Alta Bates] 
campus.™ﬂ  She went on to describe
 the events of the previous 
day, and ﬁat that point, Tito came to the door and asked if he 
could speak with her.  She said 
he could speak in front of eve-
rybody and he said, no, I need to speak with you in private.  
And so she asked do I need to bring Lawana?  He said . . . 
okay.  So we . . . went out in the hall, we followed Tito down 
about 30 feet . . . to the elevat
ors.  And he informed Beverly 
that he had gotten a call from HR . . . from Bruce Hatten . . . to 
say that she was suspended for the day.ﬂ  Griffith exclaimed 
‚ﬁsuspended™ﬂ and asked for what.  Aquino only said ﬁ. . . that 
she was suspended and she needed to leave the campus.ﬂ  Grif-
fith said ﬁokayﬂ and asked if sh
e could retrieve her belongings.  
Aquino said, yes, and she turned
 and walked back toward the 
EVS break room.  Williams continued, saying that she and 
Aquino followed behind Griffith 
by ﬁmaybeﬂ a couple of se-
conds.  ﬁI went into the lounge.  Tito kept walking.  [Inside], 

Beverly [was telling everyone] 
she had been suspended.  Eve-
rybody was upset, asking why.  And she just [said] ‚because 
this is what Lawana and I have told you guys . . . was going to 
                                                           
72 She denied saying ﬁCan you believe that I™ve been fŒcking sus-
pended.  I can™t even speak to you in
 a fŒcking public place.ﬂ  Further, 
she denied using profanity towards 
another person that morning, specif-
ically denying telling Aquino she coul
d be wherever the fŒck she want-
ed and he couldn™t tell her what the fŒ
ck to do.  On this point, she said, 
ﬁI don™t have a reason to use profanity against Tito when Tito was only 
being told to tell me that I was 
suspended and I needed to leave.ﬂ 
Griffith averred that she hears em
ployees use profanity in the break 
room ﬁall the timeﬂ and that no one ha
s ever been disc
iplined for using 
such language there. 
During cross-examination, Griffith 
conceded there is nothing in her 
pretrial affidavit about her saying this
 is ﬁbullshŒtﬂ after hearing of her 
suspension but maintained ﬁI said itﬂ
 inside the lounge.  Further, Grif-
fith conceded that, during her March 26 
Weingarten 
interview prior to her discharge, she admitted she might
 have said ﬁfﬂ something.  How-
ever, she added that ﬁafter thinking a
bout what [Hatten] said . . . I said, 
no, I did not say that.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 276 
happen.™  And she . . . said ‚because it™s a bunch of bullshŒt.™ﬂ
73  Aquino then came to the door and sa
id he needed her to leave.  
Williams volunteered to carry some of Griffith™s things and 
accompanied her out of the room and to the front entrance.
74  Aquino followed them as far as the elevators and then turned 
and walked back toward his office.  Williams estimated that no 
more than ﬁprobably two minutes, two and a half minutes at the 
most, elapsed between the time Griffith walked back toward the 
break room and when, having gathered all her materials, she 
walked out of the break room. 
Tito Aquino testified that, during the afternoon on March 23, 
he received a telephone call fro
m Brett Rogers, Respondent™s EVS director, who informed him 
that Griffith was being place 
on suspension and would not be al
lowed on the premises.  The 
next morning, according to Aquino, he was in his office when 
he became aware that Griffith was in the building.  He immedi-
ately telephoned for security, 
saying a suspended employee was 
inside the facility and she should 
be escorted out.  He then went 
across the hall to the EVS lounge ﬁ. . . and when I got to the 
door, I saw Ms. Griffith standing in the middle of the lounge 
table; she was in uniform and . 
. . holding some blue flyers.ﬂ  
He called to Griffith that he wanted to speak to her.  After she 
hesitated, Aquino said he needed
 to speak to her outside.  This 
time, Griffith assented but asked Lawana Williams to accom-
pany her.  They walked toward the service elevators and Aqui-
no told Griffith that he had been informed by HR that she had 
been suspended and she had to immediately leave the hospital 
building.  Griffith responded, ﬁSays who,ﬂ
75 and Aquino re-
peated that she had been suspended and had to leave immedi-
ately.  Thereupon, Griffith walked back into the lounge, and, 
according to Aquino, ﬁ. . . I just walked behind [Griffith and 
Williams] and stood ﬁby the doorwayﬂ of the lounge.ﬂ  From 
that position, he heard Griffith, 
who he characterized as being 
ﬁloudﬂ and ﬁupset,ﬂ say to the EV
S employees ﬁ. . . ‚Did you all 
hear that.  I™m being fŒcking suspended.  I can™t even speak to 
you in a fŒcking public place.™ﬂ
76  At this point, according to 
                                                           
73 Williams specifically denied hear
ing Griffith utter any other pro-
fanity, including the ﬁfﬂ word.  Further, she denied that Aquino was in 
the lounge listening to what Griffith said. 
74 Bertha Dorrough, an EVS department employee, testified that she 
also was in the EVS department lounge early in the morning of March 
24.  She observed Griffith enter and join into a discussion ﬁabout 
scarves.ﬂ  Then, Aquino entered the room and asked Griffith to step 

outside, and Lawana Williams accompan
ied her.  Griffith ﬁ. . . came 
back in a few minutes later and told us that she was being suspended.  
Employees began asking why, and Griffith responded ﬁ. . . `Oh, it™s for 

a bunch of bull,™ and she was grabbi
ng her purse [and
 other personal 
items] . . . and she just started walk
ing and Lawana . . . followed her out 
the door.ﬂ  Dorrough did not see Aquino until he came back to the 

lounge later.  Asked if she heard Gri
ffith utter any profanity that morn-
ing, Dorrough replied, ﬁno . . . I didn™t hear her say any profanity,ﬂ 
including the ﬁfﬂ word. 
75 Aquino conceded that ﬁwhen I firs
t told her about [her suspension] 
. . . she appeared . . . this is th
e first time that she knew about it.ﬂ 
76 Moments later, during his test
imony, Aquino changed his testimo-
ny, quoting Griffith as saying to the other employees in the lounge, ﬁ. . . 
‚can you all . . . believe that I™ve 
been suspended.™ﬂ  Subsequently, 
under questioning by me, asked to rep
eat what he heard, Aquino embel-
lished his original account, testifying 
ﬁshe did say profanity words . . . 
Aquino, he asked Griffith to leave immediately and accompa-
nied her to the elevators where a security guard had just ar-
rived.  He instructed the guard to escort Griffith out of the 
building and watched as the gua
rd, Griffith, and Lawana Wil-
liams walked towards the front entrance to the building.
77 Carla Biddle, who worked as an EVS supervisor for Re-
spondent from March 3 until she voluntarily quit on July 10, 
testified that she supervised 32 day shift employees including 
the alleged discriminatee78 and that Aquino informed her on 
March 23 Griffith had been suspe
nded.  Biddle testified that she 
arrived for work on March 24 at
 5:40 a.m. and ﬁbegan rounding 
my areas in the hospital.ﬂ  She finished at approximately 7:00, 
and ﬁI was heading to the Environmental Services corridor . . . 
to the EVS break room, the lounge. . . .  The moment I stepped 
off the elevator, Tito Aquino was coming towards me and I 
went to ask him a question re
garding rounding, and he said, 
`not now, we have a situation. . . .™  He turned around to head 
back to the EVS lounge and I followed him. . . .  [He] walked 
into the EVS lounge and I stopped at the doorway to the left-
hand side . . . it was a very heated situation that I walked into. . 
. .  Ms. Griffith was standing in 
the room, to the right side of 
the table, handing out . . . a bl
ue flyer [to the employees who 
were seated around the table] . 
. . and she was speaking loudly.  
Mr. Aquino raised his hand and told her, ‚you don™t belong 
here, you need to leave, I™ve called security.™ At which point, 
                                                                                             
when she walked back into
 the lounge . . . ‚Did you all hear that.  I was 
being fucking suspended and I™m not even allowed to be fŒcking . . . 

talking in a fŒcking public place.™ﬂ 
77 Aquino testified that Griffith directed no profanity towards him.  
Further, he could not recall Griffith
 saying to him ﬁI can be wherever 
the fŒck I want to beﬂ or ﬁYou can™t tell me what the fŒck to do or 
where to go.ﬂ  Aquino stated that he has heard employees use profanity 
during private conversations but main
tained he would have requested 
that Griffith be given a warning no
tice for her profanity that morning. 
Aquino testified that, after Griffith
 departed, he informed Brett Rog-
ers of what had occurred; that th
e latter asked him to draft a written 
statement regarding the incident; and 
that he did draft such a statement 
ﬁsomewhere around 9:00, 9:30ﬂ and gave
 it to Rogers.  Aquino further 
testified that Bruce Hatten requested 
that he revise his report.  Asked 
why he did this, Aquino testified, ﬁI revised it because . . . I did not see 
any union flyers that were inside th
e employee lounge on the table. . . . 
And that™s what I added . . . and th
at . . . she was holding a blue paper 
which is a flyer form the union.ﬂ  Re
spondent offered as its fifth exhibit 
Aquino™s revised written statement;
 however, it neither offered the 
original draft as an exhibit nor offe
red an explanation for its failure to 
do so.  Further, Hatten failed to corroborate Aquino as to the reason for 
revising his statement. 
78 During cross-examination, Biddle,
 who was virtually inaudible for 
much of her testimony, stated that she was assigned to supervise EVS 

employees who were working on the ﬁ. . . ground, first, second, and 
third floorﬂ of the Summit Hospital ca
mpus.  She added that Griffith 
was assigned to the fourth floor a
nd that, while Aquino was the super-
visor of the fourth floor EVS employees, she did supervise Griffith on 
Monday, which was Aquino™s ﬁschedul
ed day offﬂ and on his vacation 
days and personal leave days.  Of 
course, given that Biddle had only 
been working for 2 weeks at the tim
e of Griffith™s suspension, her 
supervisory time over Griffith woul
d have been negligibleŠat most, 2 
days.  Finally, during cross-examination, Biddle stated she was respon-

sible for supervising ﬁ. . . ballpark, 13 to 15 employees.ﬂ  Asked if she 
supervised ﬁ32ﬂ employees only when Aquino was away, Biddle re-
plied, ﬁcorrect.ﬂ 
 ALTA BATES SUMMIT MEDICAL CENTER
 277
Ms. Griffith raised her voice to talk over him, and Mr. Aquino 
again repeated it and turned
 around and exited the room.ﬂ
79  Asked what she heard Griffith
80 say, Biddle stated, ﬁMs. Grif-
fith was . . . speaking what her rights were, that she had a right 
to be there, she shouldn™t have been suspended, numerous 
words of profanity involved in this. . . .  The ﬁfﬂ word was re-
peatedly used during her angry outburst.ﬂ
81  During cross-
examination, Biddle was more specific, stating that Griffith
82 angrily said ﬁ. . . she had been wrongfully [suspended], she had 
‚[fŒcking] rights.™ﬂ  Then, after Aquino said she had to leave 
and he had called security, Griffi
th spoke over him, saying ﬁ. . . 
she had rights, she could be ‚any 
[fŒcking] place™ she wanted to 
be, he couldn™t tell her what to do.ﬂ
83  At this, Aquino left the 
break room, walking past her.  Biddle then immediately turned 
and crossed the hall into the EVS supervisor™s office
84 and 
unsuccessfully tried to contact Brett Rogers by telephone.  
Moments later, Susan Kallister, 
Biddle™s supervisor, entered the 
office, and Biddle explained th
e ﬁexplosiveﬂ situation, involv-
ing Griffith, to her, and Kallister ﬁ. . . asked me to come with 
her to see Bruce Hatten because I was very upset.ﬂ 
However, notwithstanding the 
ﬁexplosiveﬂ situation appar-
ently continuing in the break ro
om and Kallister™s instructions 
to her, feeling the urge to ﬁregroup at that moment,ﬂ Biddle 
decided to take a smoking break.  Thereupon, she left the EVS 
office and eventually exited the hospital through the front en-
trance, walked to the left side of the building past a brick wall, 
and stepped off the curb.  While doing so, according to Biddle, 
she noticed that Beverly Griffith ﬁ. . . was on the other side of 
the entrance partitions pacing back and forth, speaking loudly 
on her cell phoneﬂ and using the ﬁfﬂ word during her conversa-
tion.  No patients or visitors were in the vicinity of Griffith.  
Biddle stayed outside smoking for 5 or 6 minutes, and, when 
finished, she again passed by Griffith, who was speaking to a 
                                                           
79 In her subsequent statement, 
which she gave to Respondent, Bid-
dle wrote that she first encountered Aquino at the elevators.  Asked was 

he already at the elevators or wa
lking towards them when she first 
encountered Aquino, Biddle said ﬁ. 
. . I encountered 
him at the eleva-
tors. . . .  The doors opened, at the time I step out, he™s right there. . . .ﬂ 
80 Asked to describe Griffith™s de
meanor, Biddle characterized her as 
ﬁangry, agitated, highly upset.ﬂ 
81 Biddle stated that the situation 
between Aquino and Griffith lasted 
ﬁI would say between three to four minutes.ﬂ 
82 Asked if she thinks Griffith would have reported for work on 
March 24 knowing she had been suspe
nded the day before, Biddle said, 
ﬁI was surprised she did.ﬂ 
83 According to Biddle, Griffith was not looking at Aquino; rather, 
she was ﬁspeaking to the wall while
 ﬁangrilyﬂ throwing flyers down on 
the table. 
In a statement (R. Exh. 7) which Bi
ddle claimed she drafted after the 
incident at the behest of Bruce Ha
tten, she more explicitly described 
what she heard Griffith say to Aquino, 
ﬁ. . . ‚I can be wherever the     
[fŒck] I want, you can™t tell me what the [fŒck] to do, where to go, it™s 
my right to be wherever the [fŒck] I 
want to be and yo
u have no right to 
[fŒcking] suspend me for exercising my [fŒcking] rights.™ﬂ  Biddle 

adopted this latter version as what she actually heard. 
84 According to Biddle, Griffith remained standing by the right side 
of the table and continuing to talk in a loud voice.  She denied that 

Griffith appeared to be making 
any effort to leave the lounge. 
woman and giving her a blue flyer,
85 as Biddle entered the hos-
pital building.  The latter testified that she eventually returned 
to the EVS office and encountered
 Bruce Hatten who requested 
that she ﬁdocumentﬂ what she ha
d earlier witnessed and send it 
to him. As to whether she saw Carla Biddle that morning, Beverly 
Griffith testified, ﬁI don™t re
member seeing Carla until I was 
walking out of the building and she was coming towards me      
. . . .ﬂ  Later, according to Gr
iffith, as she was standing outside 
the glass entrance doors and telephoning for her husband to 
come and pick her up, she again noticed Biddle outside in the 
designated smoking area approximate
ly 65 to 70 feet from her.  
Likewise, Lawana Williams testified that, while she and Grif-
fith walked towards the front entrance, they passed by Carla 
Biddle and the hospital ﬁdispatcher,ﬂ both of whom were com-
ing from the opposite direction, at
 the hospital gift shop.  Wil-
liams stated that she believed 
both had been outside smoking as 
ﬁthey smelled like smoke.ﬂ  As
ked whether he saw Biddle at 
any point during the incident, Tito Aquino contradicted her, 
stating ﬁI was at the doorway wh
en I saw her that time . . . 
shortly after . . . I followed Lawana and Beverly . . . back to the 
EVS lounge area. . . .  She came from the elevator side of the 
hallway. . . .  She was walking towards the office and the EVS 
lounge . . .ﬂ and went past wh
ere he was standing.  Aquino 
failed to corroborate Biddle regarding her stopping in order to 
observe what was occurring inside the break room and, as set 
forth above, regarding most of 
the comments attributed to Grif-
fith by Biddle. 
6.  Respondent™s April 6 Discharge of Beverly Griffith 
Two days after her suspension, on March 26, Respondent re-
quested that Griffith report to its HR department for a 
Weingarten interview.  Bruce Hatten conducted the meeting for 
Respondent, and Griffith asked 
Deborah Kirtman to represent 
her.  The alleged discriminatee testified that, prior to this meet-
ing, she had no information or 
knowledge as to the allegations 
against her and that, during the 
above meeting, she learned for 
the first time that Respondent c
ontended that Hatten had sus-
pended her prior to her leaving the Alta Bates Hospital campus 
cafeteria on March 23.  Hatten to
ld her this and then asked, 
knowing she had been suspended and ordered not to return to 
Respondent™s campuses, 
nevertheless, she reported to work the 
next day with the intent of being paid?  ﬁAnd I said, yes, I was 
in my uniform and yes, I came to work to get paid because I 
wasn™t aware that I was suspended until that morning.ﬂ  Also, 
Hatten asked her if she rememb
ered his admonition, on March 
20, that she could not conduct a m
eeting, and she said she did.  
He asked if she stood up and spoke to a group on March 23, 
and Griffith replied that she could not recall doing so.  Further, 
Hatten asked Griffith whether she had ever used the word      
ﬁfŒcking,ﬂ and the latter replied 
that she was not sure but might 
have said it.
86  ﬁAnd then he said, didn™t you use the word . . . 
to Tito . . . and when he said th
at, I says, no, I did not say that 
                                                           
85 Biddle asserted that the blue flyer, which Griffith distributed that 
morning, ﬁ. . . stated she had been 
suspended. . . .  She was stating she 
had been unfairly suspended.ﬂ 
86 According to Griffith, she wanted 
to be ﬁtruthfulﬂ in her answers 
to Hatten. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 278 
to Tito.ﬂ  Then, at the hearing, Griffith sought to revise her 
initial response to Hatten, adam
antly denying her use of the 
word ﬁfŒckingﬂ on March 24Šﬂ. . 
. no, I did not say that.ﬂ 
Either later on March 26 or th
e next day, Hatten met with 
Brett Rogers in order to determine discipline for Griffith, and, 
according to Hatten, the ﬁoutcomeﬂ of their meeting was the 
decision to terminate Griffith™s
 employment with Respondent.  
During their discussions, while 
not discussing Respondent™s 
unwritten ﬁno meetings policy,ﬂ Hatten and Rogers did delve 
through all the evidence regarding 
Griffith™s asserted violations 
of Respondent™s work rules, dire
ct orders, and policies, includ-
ing its solicitation/distribution rule
s and Griffith™s violations of 
said policies and all the disciplinary actions involving Griffith 
during the preceding 12 months.  On Griffith™s alleged use of 
profanity, noting the discrepancie
s, they nevertheless decided to 
accept the accounts of Aquino a
nd Biddle as both supervisors 
were ﬁsincereﬂ about what they described and neither ﬁgainedﬂ 
anything from volunteering information.
87  However, Hatten 
agreed that the primary reason, 
which he and Rogers discussed, 
for discharging Griffith, was that
 she violated Hatten™s direct 
orders to cease and desist her meeting and to leave Respond-
ent™s Alta Bates Hospital campus cafeteria on March 23.  
Asked to describe Griffith™s 
insubordination that day, Hatten 
stated, ﬁBasically getting up and taking over part of the cafete-
ria to have a meeting.  It was disruptive, it was calling attention 
to herself.ﬂ  Finally, asked, if prior to deciding to terminate 
Griffith, he was aware of or had concerns Griffith had been 
involved in soliciting signatures for the decertification petition, 
Hatten replied, ﬁI don™t think so.ﬂ  In this regard, General 
Counsel™s Exhibit No. 24, a March 27 email from Richard Hin-
shaw to various individuals, in
cluding Hatten, reads as follows: 
ﬁBruce is pursuing some recently received information that 
Beverly was observed at leas
t on one occasion taking EVS 
Staff sign in sheets . . . and copy
ing the staff signatures.  We 
suspect they may have been us
ed by NUHW to demonstrate a 
30% showing of interest for the decertification petition.  We 

think part of Beverly™s ac
tivities doing NUHW business has 
been collecting signatures for the petition. . . .ﬂ 
Notwithstanding having reached the decision 9 days earlier, 
Respondent waited until April 6, to terminate Griffith.  Accord-
ing to Hatten, the delay was caused by having to ﬁ. . . [go] up 
my line and reviewing a termina
tion with my boss.ﬂ  Also, he 
spent ﬁa few daysﬂ prior to di
scharging the alleged discrimi-
natee researching whether Re
spondent previously had dis-
charged employees based upon si
milar acts and conduct.  In 
this regard, Respondent offered ev
idence of five allegedly simi-
lar prior terminationsŠthe firs
t, dated September 4, 2008, con-
cerns an employee who falsifie
d time records, engaged in in-
timidating behavior toward coworkers, created a hostile work 
environment, and engaged in insubordinate behavior; the se-
cond, dated June 4, 2007, concer
ns an employee who was ter-
minated for sleeping on the job,
 being dishonest about said 
misconduct, and deliberately viola
ting a direct order to leave 
the hospital; the next, dated December 15, 2006, involves an 
employee who opened a sealed envelope addressed to a 
                                                           
87 Hatten failed to interview any employee, who was inside the EVS 
lounge early in the morning of April 24. 
coworker, replied ﬁwho gives a fŒckﬂ when questioned by a 
supervisor, and violated a direct
 order not to speak to cowork-
ers while under suspension; the fourth, dated November 20, 
2006, concerns an employee w
ho had been untruthful about 
returning to work after an excused absence and about his ab-
sence from work on another occasi
on; and the final discharge, 
dated April 19, 2007, involves an employee who destroyed 
medical records, improperly us
ed Respondent™s email system, 
and failed to follow a direct order regarding retaliation.
88 On April 6, Respondent telephoned Griffith and told her to 
report for a meeting that day.  She was unable to do so that day; 
however, on April 7, she met with Hatten in his human re-
sources department office.  ﬁHe 
said that he was terminating 
me, and he read the whole termination papers to me, and I 
signed it.  I said I™m being . . . terminated for union activity.ﬂ  
After noting that, on March 23, she had been observed in the 
Alta Bates Hospital campus cafet
eria conducting an advertised 
meeting for an ﬁoutside organi
zationﬂ in violation of Respond-
ent™s policy, including displaying literature on a table, changing 
tables ﬁseveral times,ﬂ and distributing flyers, that she left only 
after security escorted her out of the cafeteria, and that she had 
been suspended for her actions, the termination notice, which 
Hatten gave to Griffith, states, ﬁYou are being terminated for 
unacceptable behavior.  You failed
 to obey a direct order from 
a management representative.  Y
ou attempted to return to work 
and receive pay while under an investigatory suspension, and 
you used foul language on medical center property. . . .  The 
conduct described above violated multiple disciplinary rules, 
specifically including our rules against disruptive conduct, 
harassment, insubordination, and the use of foul language on 
hospital property.ﬂ C.  Legal Analysis 
As set forth above, the General Counsel alleges that Re-
spondent violated Section 8(a)(1) of the Act by engaging in 
surveillance of its employees™ union activities in its Summit 
Hospital campus cafeteria on March 20, and in its Alta Bates 
Hospital cafeteria on March 23; Section 8(a)(3) and (1) of the 
Act by discriminatorily enforcing its existing solicita-
tion/distribution policies at its Summit Hospital campus cafete-
ria on March 20 and at its Alta Bates Hospital campus cafeteria 
on March 23; and Section 8(a)(3) and (1) of the Act by issuing 
a disciplinary warning to Griff
ith on February 23, by suspend-
ing Griffith on March 24, and by
 discharging her on April 6.  
Clearly, credibility resolutions are essential for determining 
what occurred during the above-described February 17, March 
20, 23, and 24 incidents and for 
determining the merits of the 
unfair labor practice allegations.  At the outset, in these regards, 
                                                           
88 Counsel for the General Counsel offered examples of Respond-
ent™s discipline of employees, 
who engaged similar misconduct as 
allegedly engaged in by Griffith but 
who were not discharged.  In this 
regard, in May 2008, an employee received a final warning notice and 
was suspended for 12 days for disobe
ying multiple instructions from a 
supervisor, becoming loud and abusive in a work area, and refusing to 
leave when instructed and, in July
 2005, an employee received a final 
warning notice and was suspended for 5 days for using foul and abusive 

language in a meeting with a supervis
or in front of other employees and 
refusing to leave despite multiple instructions. 
 ALTA BATES SUMMIT MEDICAL CENTER
 279
while I was troubled by Beverly Griffith™s timorous testimony 
explaining her admittedly equivocal response to Hatten, during 
her March 27 Weingarten interview, as to her use of profanity, 
I, nevertheless, viewed her dem
eanor, while testifying, as that 
of a veracious witness, one who clearly paid attention to and 
understood my admonition to tell the truth, and I shall credit 
and rely upon her version of events.  Likewise, each of the 
current bargaining unit employee
s who testified (DeAnn Horne, 
Lawana Williams, Bertha Do
rrough, and Roxie Osborne) im-
pressed me as adhering to my
 admonition and attempting to 
convey her recollection of events as
 accurately as possible, and, 
in this regard, I note that, at a time when job security is a para-
mount concern, each testified adversely to Respondent™s inter-
ests with a management repres
entative, Bruce Hatten, observ-
ing her testimony.  As with the 
alleged discriminatee, I shall 
rely upon the respective corrobor
ative testimony of Horne, 
Williams, Dorrough, and Osborne.  SEIU representative Carlos 
Hernandez™ testimonial account 
of the February 17 water spill-
ing incident did not differ greatly from that of Griffith; howev-
er, inasmuch as Hernandez, an otherwise seemingly candid 
witness, gave a contradictory ve
rsion to Respondent™s security 
guard immediately after the even
t and as Respondent failed to 
call Erica McDuffie as a corroborative witness nor offered any 
explanation for failing to do so, I shall credit Griffith whenever 
she and Hernandez conflict. Thr
ee other witnesses (Tito Aqui-
no, Ronnie Parks, and Annie Block), for the most part, ap-
peared to be testifying honestly; however, any credence, which 
I might give to these individuals
 must be palliated by Aquino™s 
three divergent accounts of Griffith™s asserted profanity on 
March 24, Parks, Block, and Br
uce Hatten contradicting each 
other as to the timing of the latt
er™s asserted suspension of Grif-
fith on March 23, and Parks™ a
nd Block™s contradictory testi-
mony as to DeAnn Horne™s c
ontinued presence in the Alta 
Bates Hospital campus cafeteria
 on March 23 after Hatten con-
fronted Griffith and her.  In these circumstances, whenever 
these latter three individuals™ 
accounts of events conflict with 
those of Horne, Williams, and especially Griffith,
89 I shall rely 
upon the latter three witnesses. 
In stark contrast, noting the demeanor of each while testify-
ing and the content of the testim
ony of each individual, which, 
in significant ways, was contradi
cted by other, more credible 
witnesses and by the documentary evidence, two witnesses, 
Bruce Hatten and Carla Biddle, 
impressed me as being particu-
larly disingenuous, deceitful, and not
 worthy of belief as to any 
aspect of his or her testimony.
  Bluntly put, Hatten, who was 
the instigator behind each of the alleged unfair labor practices, 
was a duplicitous witness, one w
hose primary intent, I believe, 
                                                           
89 Respondent offered se
veral documents, assertedly corroborative of 
the testimony of its agents™ respec
tive testimony.   I harbor doubts 
regarding these documents.  Thus
, while Ronnie Parks™ written report 
of the March 23 incident does portray Hatten as informing Griffith she 
was suspended, I note that, notwithst
anding its import, Parks™ failed to 
mention Hatten™s act in his descrip
tion of the incident.  Rather, the 
sentence containing Hatten™s suspension of
 Griffith is the last sentence 
and is introduced by ﬁBruce also. . . .ﬂ  Moreover, while Respondent 
offered as corroboration of Aquino,
 his second draft of his written 
statement, it failed to offer the orig
inal statement and failed to explain 
its absence. 
was to buttress Respondent™s defense rather than to testify 
truthfully, and was cont
radicted on crucial points by Tito Aqui-
no (whether Hatten spoke to Griff
ith at the end of the latter™s 
work shift on February 20), Annie Block, and Ronnie Parks 
(whether DeAnn Horne left i
mmediately after Hatten ordered 
Griffith and her to cease and desist from engaging in their un-
ion activities and to leave the Alta Bates Hospital campus cafe-
teria on March 23 and whether Gr
iffith acted in a ﬁdefiantﬂ 
manner in response to said or
ders) and by Respondent™s own 
email messages (contrary to Hatt
en, as early as February 20, 
Respondent harbored suspicions 
that Griffith was distributing 
union organizing campaign literature
 at its facilities and, while 
denying he was aware of the al
leged discriminatee™s activities 
in support of a decertification petition, as of March 27, the day 
he was involved in the decision to discharge Griffith, Hatten 
was in the midst of ﬁpursingﬂ the extent of Griffith™s involve-
ment in obtaining signatures for 
the petition).  Likewise, noting 
that the aforementioned Aquino e
ither failed to corroborate or 
flatly contradicted her on almost every meaningful aspect of her 
testimony, I think Biddle, who te
stified inaudibly as if she de-
sired not to be heard and appeared
 unable to articulate, with any 
specificity, the profanity which she attributed to Griffith,
90 dissembled as to her version of the events of the early morning 
on March 24.  In particular, 
Aquino contradicted Biddle con-
cerning their initial encounter, as to where each stood while 
assertedly observing and overhearing Griffith inside the EVS 
break room,
91 and, of course, most importantly, regarding 
whether, after venting angrily to her coworkers inside the 
lounge, Griffith turned to Aquino and assertedly attacked him 
with a scabrous outburst of profanity.  Also, rather incredibly, 
Biddle was internally inconsiste
nt regarding seemingly innocu-
ous, irrelevant points including 
the number of employees whom 
she supervised and her asserted supervision of Griffith.
92 In light of my aforementioned credibility resolutions, I find 
that Respondent and SEIU-UHW
 have been engaged in on-
going negotiations for a successor collective-bargaining agree-

ment since, at least, July 2008;
 that, on January 26, 2009, the 
SEIU placed SEIU-UHW into trusteeship; that, shortly thereaf-
ter, ousted SEIU-UHW officers 
and executive board members 
formed the NUHW and immediate
ly commenced an organizing 
campaign in California amongst 
hospital employees who were 
then represented by SEIU-UHW, including Respondent™s bar-
gaining unit employees; that, by January 29, several of Re-
spondent™s bargaining unit employ
ees, including Beverly Grif-
fith and other stewards, began ci
rculating a petition to decertify 
SEIU-UHW as their bargaining 
representative and organizing 
on behalf of the NUHW; that, after approximately 70 percent of said employees executed the petition, Griffith led a delegation 
of employees to Respondent™s ch
ief operating officer™s office 
and presented the petition and a demand for recognition of the 
NUHW to the latter™s secretary; and that, as early as late Janu-
                                                           
90 Eventually, she adopted what sh
e claimed to have written in her 
statement of events for Respondent. 
91 Crediting both, they would have 
been standing in each other™s 
shoes while stationed in the doorway of the lounge. 
92 Of course, I give no credence as
 corroboration to Biddle™s written 
statement of the events of March 24.  Without delving into conjecture 

as to its origin, I view nothing in the document as truthful. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 280 
ary, Respondent became aware of the decertification campaign.  
Next, I find that, on February 17, SEIU-UHW representatives, 
Hernandez and McDuffie, encountered Griffith at a table in the 
Alta Bates Hospital campus cafete
ria; that they began arguing 
about the pending election petition before the Board and the 
state of the negotiations for a new collective-bargaining agree-
ment between SEIU-UHW and Respondent; that, having no 
desire to continue their heated conversation, Griffith arose and 
inadvertently knocked over a sma
ll cup of water, with the con-
tents spilling over the table top and down to the floor; that no 
water spilled on Hernandez; and that McDuffie accused Griffith 
of spilling the water deliberately and threatened to report the 
matter to the police.  Then, the two SEIU-UHW representatives 
left the dining area and exited the cafeteria; shortly thereafter, 
Griffith observed them speaking to a security guard for Re-
spondent and accusing Griffith of deliberately knocking over 
the cup of water on them; Griffith approached and said it had 
been an unfortunate accident; th
e guard said he would have to 
file a report of the incident and 
did so; and, in his report, the 
guard quoted Hernandez as accusing Griffith of knocking over 
the cup of water, with the contents spilling on him.  I further 
find that, 3 days later, Bruce Hatten received an email from 
Richard Hinshaw; that, in said email, Hinshaw intimated that 
Griffith was responsible for 
leaving some NUHW organizing 
campaign literature at the Summit Hospital campus facility; 
that, later, Hatten received a 
telephone call from McDuffie; that 
during the course of their conversation, McDuffie accused Grif-
fith of having been ﬁrudeﬂ to Hernandez and her and of having 
deliberately spilled water on Hernandez; that Hatten then re-
quested and received the security guard™s incident report; that, 
failing to interview Hernandez, Hatten assertedly believed 
McDuffie and perceived the incident as an employee deliber-
ately spilling a cup of water on a guest; that, later in the day, 
along with Tito Aquino, Hatten went looking for Griffith but 
was unable to locate her on her work floor; and that, notwith-
standing his professed desire to 
speak to the alleged discrimi-
natee and ascertain her version of events, at approximately 3:25 
p.m., near the EVS office, Griffith walked past Hatten and 
Aquino on her way to clock out for the day and, in abject disre-
gard of his usual practice of obt
aining each party™s version of a 
disputed incident, Hatten made no effort to speak to her.  Final-
ly, I find that, on February 23, Hatten met with Griffith for a 
Weingarten interview; that, during the course of their meeting, 
he gave Griffith a written warning notice, accusing her of ﬁ. . . 
intentionally knock[ing] over a glass of water that spilled onto a 
guest. . . . This behavior is unacc
eptable and will not be tolerat-
ed;ﬂ that Griffith became upset and accused Hatten of disciplin-
ing her without obtaining her vers
ion of the incident; that Hat-
ten responded ﬁit sounds like [you];ﬂ and that Hatten never 
protested he had, in fact, spoke
n to Griffith 3 days earlier. 
Alleging that Respondent violated
 Section 8(a)(3) and (1) of 
the Act by giving Griffith the foregoing disciplinary warning 
notice, counsel for the Genera
l Counsel posits two different 
theories underlying the alleged unfa
ir labor practice.  First, she 
argues that the Supreme Court™s rationale in its 
Burnup & Sims, 
Inc., 379 U.S. 21 (1964), decision applies inasmuch as Griffith 
was disciplined ﬁ. . . for al
legedly engaging in misconduct 
in 
the course of protected activity
ﬂ and as, in such a setting, Re-
spondent™s good-faith belief that 
Griffith had engaged in the 
alleged misconduct would not constitute a defense if, in fact, 
she had not committed the alleged misconduct.  
White Electri-
cal Construction Co.
, 345 NLRB 1095, 1096 (2005).  Utilizing 
the Burnup & Sims
 analysis, in order to establish a violation of 
Section 8(a)(3) and (1) of the Act, the General Counsel must 
have first established that disc
ipline occurred; the burden then 
shifted to Respondent to esta
blish that it possessed a good-faith 
belief that Griffith engaged 
in misconduct; and then the burden 
shifted back to the General Counsel to establish by a prepon-
derance of the evidence that she,
 in fact, did not engage in the 
alleged misconduct or that her 
entire course of conduct consti-
tuted protected activity.  
Marshall Engineered Products Co.
, 351 NLRB 474, 475 (2007).  Counsel next argues that Re-
spondent™s acts were likew
ise unlawful utilizing the Wright Line analytical framework. 
 In this regard, under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Trans-
portation Management Corp.
, 462 U.S. 393 (1983), the General 
Counsel had the initial burden of establishing, by a preponder-
ance of the evidence, that protected activity was a ﬁmotivating 
factorﬂ in Respondent™s decision to discipline the alleged dis-
criminatee.  Thus, th
e General Counsel had the burden of show-
ing that Griffith engaged in uni
on or other protected concerted 
activities; that Res
pondent possessed knowledge of Griffith™s 
actions; and that Respondent de
monstrated unlawful animus 
against her.  Upon such a showing, the burden of persuasion 
shifted to Respondent to demons
trate that it would have disci-
plined Griffith notwithstanding her protected activities.  
Detroit 
Newspapers, 342 NLRB 1268, 1269Œ1270 (2004); 
Senior Citi-
zens Coordinating Council, 330 NLRB 1100, 1105 (2000). 
Pursuant to the 
Wright Line
 analysis,
93 the record establishes 
that, notwithstanding her status 
as a steward, Griffith was a 
dissident member of 
SEIU-UHW and an ardent supporter of the 
NUHW™s organizing campaign.  
Thus, following the January 
trusteeship, she assisted the 
bargaining unit employees™ decerti-
fication effort against the SEIU
-UHW by soliciting employees 
to execute the decertification petition, and she not only became 
a founding member of the NUHW but also solicited funds and 
support from their coworkers for said labor organization.  
Moreover, not only was Respondent aware of that its bargain-
ing unit employees were circul
ating a decertific
ation petition against the SEIU-UHW but also it is clear that Respondent 
probably was aware of Griffith™s dissident activities and, at 
least, suspected her involvement
 with the NUHW.  Thus, Bruce 
Hatten admitted that he became aware of the decertification 
campaign as early as January 27
, and Griffith was amongst the 
group of employees, who carried the decertification petition 
and the NUHW™s demand for recognition to the office of Re-
spondent™s chief operating officer.
  Moreover, as early as Feb-
ruary 20, the day Hatten launched his putative investigation of 
the water-spilling incident, Richard Hinshaw sent an email to 
                                                           
93 I do not believe that this issue may properly be analyzed using the 
Burnup & Sims
 approach as the discip
line was not based upon the 
discussion between Griffith and He
rnandez and McDuffie, which may 
have been protected activity but, rather, upon an act, which occurred 

outside the conversationŠthe spilling of water. 
 ALTA BATES SUMMIT MEDICAL CENTER
 281
several management re
presentatives, includi
ng Hatten, advising 
them that Respondent had discovered copies of the NUHW™s 
organizing campaign literature at
 its facilities
 and suggested 
Griffith™s participation, noti
ng sightings of her ﬁaroundﬂ Re-
spondent™s facilities in the even
ing after the conclusion of her 
work shift.  The Board has long held that suspicion of an em-
ployee™s involvement in protected activities is tantamount to 
direct knowledge of such.  
Heritage Hall, E.P.I. Corp.
, 333 
NLRB 458, 461 fn. 24 (2001).  Next, I believe that, having 
become aware of its bargaining unit employees™ antipathy to-
wards the SEIU-UHW by virtue of
 their decertification petition 
and of the NUHW™s nascent organizing efforts amongst said 
employees, Respondent favored 
the SEIU-UHW and embarked 
upon a campaign designed to quell its employees™ suspected 
growing support for the NUHW.  As to this, I note that, having 
become aware of the March 20 and March 23 membership 
meetings, Respondent informed 
the two guards, whom it hired 
from Allied Barton Security for the purpose of engaging in 
surveillance of its employees™ activities, that its employees 
were attempting to form a new union and directed them to be 
vigilant for any employees meeting on this subject, soliciting 
funds on behalf of the new union, or distributing flyers and to 
immediately report such ﬁviolati
ons.ﬂ  That Respondent™s pref-
erence for the SEIU-UHW a
nd aversion for the NUHW inner-
vated Hatten™s decision, on beha
lf of Respondent, to discipline 
Griffith is evident.  Thus, havi
ng been informed earlier on Feb-
ruary 20 that Griffith may have been involved in distributing 
NUHW literature at Respondent™s facilities at night and egre-
giously ignoring his own norma
l practice of obt
aining an em-
ployee™s version of events prior to imposing discipline, Hatten 
issued the written warning to Griffith without first interviewing 
her, asserting as justificati
on that it ﬁsounds likeﬂ something 
she would do.  Moreover, in deciding to discipline the alleged 
discriminatee, Hatten claimed 
he believed McDuffie but failed 
to press her for the details of Griffith™s ﬁdeliberateﬂ act and 
failed to interview Hernandez, who, of course, was the asserted 

victim of Griffith™s rude behavior.  The Board has previously 
concluded that the failure to conduct a ﬁmeaningfulﬂ investiga-
tion and to give the employee, w
ho is the subject of the investi-
gation, an opportunity to explain are clear indicia of discrimina-
tory intent.  
New Orleans Cold Storage & Warehouse Co.
, 326 NLRB 1471, 1477 (1998); 
K&M Electronics
, 283 NLRB 279, 
291 (1987).  In these circumstances, I find that the General 
Counsel has established that 
Respondent was unlawfully moti-
vated in disciplining Griffith on February 23. 
The burden of persuasion then shifted to Respondent to es-
tablish that it would have disciplined Griffith notwithstanding 
the existence of unlawful motivation.  In this regard, in his 
posthearing brief, counsel for Respondent contends that Griffith 
engaged in ﬁunacceptableﬂ or ﬁdisruptiveﬂ behavior during the 
incident in the Alta Bates Hospital campus cafeteria on Febru-
ary 17; that Respondent has a cons
istent history of disciplining 
employees for similar misbehavior; and that, even if he did not 
speak to Griffith on February 20, Hatten spent time searching 
for her but was unable to locate her.  Initially, with regard to 
said defenses, Bruce Hatten™s
 account of his telephone conver-
sation with McDuffie was absolute hearsay, and, as Respondent 
failed either to call her as a witness or to explain her absence, I 
believe she would not have corroborated Hatten.  Further, 
while, by all accounts, a water spillage occurred on February 
17, I believe Griffith inadverten
tly knocked over the cup, filled 
with water, and none of the liquid spilled onto Hernandez, a 
fact which the latter did not disput
e.  Also, as stated above, I do 
not believe Hatten ever conducted 
an investigation of the inci-
dent.  Rather, he relied solely 
upon the security guard™s incident 
report, admittedly neither pressed McDuffie for details nor 
spoke to the asserted victim, He
rnandez, and disciplined Grif-
fith because deliberately spil
ling water sounded like something 
the alleged discriminatee would 
do.  Moreover, while Hatten 
originally testified that the import of the incident concerned 
Griffith deliberately spilling a 
cup of water on a guest, he later 
contradicted himself, stating that the alleged discriminatee™s 
behavior, when he assertedly 
spoke to her on February 20, 
ﬁweighed more heavily.ﬂ  Nevert
heless, Hatten failed to men-
tion the latter point in the written warning notice.  Finally, cred-
iting Tito Aquino, while, on Febr
uary 20, Hatten may have 
spent some time searching for Griffith, he later had an oppor-
tunity to speak to her near the EVS office but made no effort to 
do so.  In these circumstances, 
Respondent failed to establish 
that it would have disciplined Griffith on February 23 even 
absent the existence of unlawful animus, and I, therefore, find 
that it issued the written warning notice to Griffith that day in 
violation of Section 8(a)(1) and (3) of the Act. 
Concerning the SEIU-H-UHW 
bargaining unit employees™ 
membership meeting at the Summit Hospital campus cafeteria 
on March 20, I initially find that, as had been their custom for 
prior membership meetings, in
cluding the similar January 29 
meeting, the SEIU-UHW stewards publicized this meeting by 
posting and distributing flyers, which announced a membership 
meeting and did not bear the NUHW logo;
94 that the stewards, 
including Griffith, were supporte
rs of the NUHW™s organizing 
campaign and of the campaign to decertify the SEIU-UHW; 
and that the purposes of the m
eeting were to ﬁupdateﬂ the bar-
gaining unit employees on the st
atus of the SEIU trusteeship 
and the on-going bargaining, and to solicit support for the 
NUHW and the decertification cam
paign.  Next, I find that, 
notwithstanding, prior to the advent of the Union™s organizing 
campaign and the commencement of the SEIU-UHW decertifi-
cation effort, having permitted 
the SEIU-UHW stewards to 
conduct day-long general membership meetings
95 for bargain-
                                                           
94 There is no evidence as to the 
provenance of GC Exhs. 6 and 9, 
and, while I do not doubt the authenticity of each, I do not believe 
either was prepared by Griffith or any of the other SEIU-UHW stew-
ards, who organized the March 20 or 23 membership meetings. 
95 While Bruce Hatten conceded 
that Respondent had no written 
rules or policies regarding the holding
 of meetings in its cafeterias but 
asserted that Respondent maintained
 a ﬁpracticeﬂ of not permitting any 
group to ﬁtake overﬂ a dining area so as to be ﬁdisruptiveﬂ of the in-
tended purpose of the facility, I credit 
the alleged discriminatee Griffith 
and employees Williams and Horne that, prior to the SEIU-UHW trus-

teeship, they had been unaware of 
any restrictions, placed by Respond-
ent, upon the holding of meetings in the latter™s cafeterias.  In this re-
gard, I credit the three employees that
 the labor organization™s stewards 
utilized Respondent™s cafeterias fo
r general membership meetings 
without interference from Respondent; that, in the Summit Hospital 
campus cafeteria, such meetings were held in the far left area of the 

dining area near the annex rooms; that
 the stewards would move tables 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 282 
ing unit employees in its cafet
erias without interference and 
believing the membership meeti
ng, scheduled for March 20 at 
the Summit Hospital campus cafeteria, would, in reality, be 
nothing less than an organizing event and  a showing of support 
for the NUHW, Respondent embarked upon a two-pronged 
effort to thwart itŠsending a letter to the NUHW, demanding 
that its officers, employees and agents cease and desist from 
conducting such a meeting, and hiring Allied Barton Security 
Services to provide two security officers to engage in surveil-
lance of the membership meeti
ng.  Next, on March 20, I find 
that Bruce Hatten informed the two security officers, who wore 
clothing different than worn by Respondent™s own security 
officers, its employees were atte
mpting to form a new union but 
were not allowed to hold a meeting in support,
96 solicit funds, 
or distribute union literature in th
e cafeteria and instructed them 
to ﬁcloselyﬂ observe and to take notes and photographs of such 
ﬁviolations;ﬂ that Griffith, who 
was off duty that day, and Deb-
orah Kirtman, a chief steward, met inside the cafeteria at ap-
proximately 6 a.m. and placed 
stacks of documents and a sign-
up sheet on top of a table; that, 
moments later, some bargaining 
unit employees approached the table and the two stewards en-
gaged them in conversation; that, after the employees walked 
away, Hatten and a security officer, Ronnie Parks, approached 
the stewards™ table; that Hatte
n asked what was going on and 
ﬁsnatchedﬂ some pape
rs from Griffith; that, when she attempted 
to retrieve the documents, Hatt
en rebuffed her efforts and said 
he would not return the documents; that Griffith then threatened 
to call the police and Hatten re
turned all but one of the docu-
ments, began to read it, and re
marked it concerned the on-going 
bargaining between Respondent and SEIU-UHW; that Hatten 
then turned toward Kirtman and reached for the documents in 
the stacks in front of her, including the sign-in sheet; that 
Kirtman placed her hands over the documents in order to pro-
tect them and asked Hatten to calm himself; that Hatten then 
told the two stewards that they
 were not allowed to conduct a 
meeting for ﬁoutside unions,ﬂ pa
ss out flyers, or solicit funds, 
                                                                                             
together and place literature on them for distribution; that employees 
would sit at these tables during th
eir lunch and break periods, eating 
meals or snacks and speaking to th
e stewards; that, on occasion, the 
stewards would walk to other tables
 at which employees were sitting in 
order to distribute literature and uni
on-related issues; and that demon-
strative of Respondent™s forbearan
ce on such occasions was the stew-
ards™ day-long membership meeting in the above cafeteria on January 

29 during which the stewards moved tables together in the normal 
location by the annex rooms, met with employees at these tables and at 
others, solicited employees to suppor
t the decertification effort, and 
distributed literature.  In this rega
rd, I note that Francis Kidd and Rich-
ard Hinshaw, who testified on behalf
 of Respondent on the issue of 
meetings in the cafeteria, were each 
internally inconsistent, contradict-
ed each other, and were not credible.  Thus, I note that, while Kidd 
testified that, if two tables were 
pushed together, it would be permissi-
ble for eight to ten employees to s
it and meet with a union representa-
tive and discuss union business, Hi
nshaw contradicted him and said 
such would not be permissible.  
Later, however, the latter reversed 
himself and conceded such would be tolerated. 
96 Hatten was clear that a prohib
ited meeting was one during which 
Respondent™s employees discussed th
e new union.  In this regard, I 
credit Parks that Hatten™s objection to a union-related meeting was 

content based. 
and they were ﬁtrespassing;ﬂ and 
that, after Kirtman replied that 
she and Griffith continued to 
me SEIU-UHW members and had 
a right to utilize the cafeteria in order to inform members, Hat-
ten turned and walked away.  Also, on March 20, I find that, 
after their confrontation with Hatten, Griffith and Kirtman 
moved to the area of the dining room where they normally con-
ducted union business, pushed two ta
bles together, placed their 
document on top of the tables, and sat; that Parks and the other 
security officer moved close to the two women, sitting at a 
table a few feet from where Griffith and Kirtman sat and re-
maining there for the remainder of the day, carefully listening 
for and observing potential ﬁvio
lations;ﬂ that Griffith, who 
stayed in the cafeteria for the entire day, met with approximate-
ly 114 bargaining unit employees throughout the remainder of 
the day, discussing union-relate
d matters and distributing her 
documents to them; 
and that, throughout the day, some em-
ployees did not approach Griffith and others expressed their 
reluctance to speak to her because of the presence of the two 
security officers. 
With regard to the SEIU-
UHW bargaining unit employees™ 
membership meeting in the Alta Bates Hospital campus cafete-
ria on March 23, I find that, having conducted a membership 
meeting at the Summit Hospital campus 3 days earlier, the 
SEIU-UHW dissident stewards, including Griffith, planned to 
hold an identical meeting on Marc
h 23 at the Alta Bates Hospi-
tal campus; that they publicized the latter meeting with flyers 
announcing a union membership meeting, that the purposes of 
said meeting were similar to 
the reasons underlying the March 
20 meeting; and that Bruce Hatten, on behalf of Respondent, 
again intended to thwart the stewards, utilizing security guards 
to maintain surveillance, including taking photographs, of the 
stewards™ activities in the facility™s cafeteria and to report any 
ﬁviolations,ﬂ including holding un
ion-related meetings, solicit-
ing funds, or distributing union literature, to him.  I next find, 
on March 23, that the Alta Bates Hospital campus cafeteria was 
sparsely filled when  Beverly 
Griffith, who was again off duty 
for the day, and DeAnn Horne ar
rived at approx
imately 7 a.m.; 
that they immediately walked to a table in the right corner of 
the dining area, placed stacks of the same documents, which the 
stewards had distributed on March 20, on the table, and sat; that 
Bruce Hatten, Ronnie Parks, Mahi
r Said, another security of-
ficer, and Joan Davis, an HR specialist for Respondent were 
sitting at a table when Griffith and Horne entered the dining 
area; that Hatten left the room and Parks and Said arose and 
moved to a table no more than 6 feet behind the two women; 
that Horne left the dining area and Kenny Hill, a chief steward 
for the SEIU-UHW approached and sat with Griffith; that, 
while Horne was out of the room, Griffith noticed some bar-
gaining unit dietary workers sitting and eating at another table; 
that she arose, walked to the em
ployees™ table, initially spoke to 
them while standing, and then sat 
in a chair; that she spoke to 
the employees about their vari
ous union-related matters includ-
ing the pending decertification petition; that, after 5 or 6 
minutes, Griffith returned to her table; that Parks overheard 
Griffith soliciting money for the NUHW and immediately tele-
phoned for Hatten to return to 
the cafeteria; and that, having 
been gone for half an hour, Horne returned to the cafeteria and 
sat at Griffith™s table.  I further find that Hatten entered the 
 ALTA BATES SUMMIT MEDICAL CENTER
 283
cafeteria and Parks reported obs
erving Griffith walk over to 
another table and overhearing her soliciting funds for the new 
union; that Hatten, accompanied by Parks, walked over to Grif-
fith™s table; that Hatten addressed Griffith, Horne, and Hill, 
demanding that they ﬁcease and disperse,ﬂ leave the cafeteria 
ﬁnow,ﬂ and no longer engage in 
their union activities, including 
distributing literature and soliciting funds; that, upon hearing 
Hatten™s order, the three stewards arose and Griffith, who un-
derstood that an employee, who fa
iled to adhere to a manager™s 
direct order, would be subject to
 discipline, told Horne it was 
time to leave as they were being kicked out of the cafeteria and 
asked to use her cell phone in order to arrange for a ride; that 
Hatten repeated his order for the stewards to leave; that Griffith 
and Horne began stuffing the stacks of flyers into a bag and, 
before she finished, Hatten warned, ﬁand if you don™t leave 
before security comes, you will
 be suspended and you could be 
terminated;ﬂ that Griffith and Horne finished packing the doc-
uments and began walking out of the cafeteria; that, before they 
left, two hospital security guards entered and escorted Griffith 
out the front entrance of the building.  Finally, I find that, at no 
point during this incident, did Hatten ever inform Griffith that 
she was suspended.
97 Regarding the events in the Alta Bates Hospital campus cafe-
teria later on March 23, I find that, having volunteered to help 
during the membership meeti
ng, employee Roxie Osborne 
arrived at the cafeteria at approximately 10 a.m. and, observing 
no on-going union activity, approached a coworker, who in-
formed her there would not be a meeting and nodded toward 
Parks and Said, who were seated at a nearby table.  I next find 
that the coworker informed Osborne that Parks and Said earlier 
had stopped the meeting and ﬁhustledﬂ Griffith out of the cafe-
teria; that, thereafter, noticin
g several other bargaining unit 
employees sitting and eating at another table, Osborne, who 
was carrying union flyers, walked over to the table and began 
speaking to the employees about union issues; that Parks left 
his table and moved closer to where Osborne was speaking to 

her co-workers; that Parks identif
ied the flyers as ﬁunion relat-
edﬂ and began photographing Osborne™s activities; that the 
employees, to whom Osborne wa
s talking, observed Parks and 
became ﬁrestless;ﬂ that, eventually, having reached the end of 
their break periods, the employees
 arose and left the dining 
area; that Osborne then observe
d several other employees enter 
the dining area and sit at a table; that Osborne walked over to 
that table and began giving those coworkers ﬁupdatesﬂ on union 
issues; and that, having telephone
d Hatten™s office, Parks was 
instructed to stop Osborne™s activ
ities.  I furthe
r find that, at                                                            
97 I base this conclusion on several fact
ors.  First, of course, I credit 
Griffith and Horne that, while he 
threatened suspension, Hatten never 
specifically said that Griffith was 
suspended.  Moreover, the record 
does not warrant a conclusion that Ha
tten informed the alleged discrim-
inatee she was suspended.  Thus, notwithstanding standard procedure, 
Hatten never asked Griffith for her 
identification badge; it defies logic 
that, aware of her suspension, Griffith would have reported for work 

the next day and carried with her le
aflets, describing the events at the 
Alta Bates Hospital campus cafeteria but omitting her suspension; and, 
most significantly, all witnesses, in
cluding Tito Aquino, describe Grif-
fith as acting with abso
lute surprise and shock when Aquino announced 
she had been suspended.  I do not
 believe she was merely acting. 
this point, Parks approached Osborne and told her ﬁyou can™t 
hand out flyers, you can™t soli
cit funds, and you can™t hold a 
meeting . . . in relation to these materials;ﬂ that Osborne replied 
the flyer was an Alta Bates document and she was sharing it 
with coworkers; that Parks walked away and, spotting another 
coworker, Osborne approached and began speaking to that 
employee; that Parks approached within a few feet of them and 
then returned to his seat; and that Osborne then left the cafete-
ria. The General Counsel contends that during the foregoing in-
cidents, Respondent engaged in 
unlawful surveillance of its 
employees™ union or other protec
ted concerted activities in 
violation of Section 8(a)(1) of 
the Act and discriminately en-
forced its solicitation/distribution rule by telling employees 
they could not solicit support for the NUHW or distribute 
NUHW literature in violation of Section 8(a)(3) and (1) of the 
Act.  With regard to the former allegation, there is, of course, 
no dispute that Respondent engaged in surveillance on both 
occasions, closely monitoring Griffith™s and Kirtman™s activi-
ties in the Summit Hospital campus cafeteria on March 20 and 
Griffith™s, Horne™s, and Osborne™s activities in the Alta Bates 
Hospital campus cafeteria on March 23.  The Board holds that a 
supervisor™s observation of empl
oyees engaged in open Section 
7 activity on company property does not constitute unlawful 
surveillance.  However, an employer does violate Section 
8(a)(1) of the Act when it monitors its employees, who are 
engaged in Section 7 activity, by
 observing them in a way that 
is ﬁout of the ordinaryﬂ and thereby coercive.  
Partylite World-
wide, Inc.
, 344 NLRB 1342, 1342 fn. 5 (2005); 
Loudon Steel, Inc., 340 NLRB 307, 313 (2003). Indicia of coercive surveil-
lance include the duration of th
e observation, the employer™s 
distance from the employees while observing them, whether the 
surveillance is an isolated act, and whether the employer en-
gaged in other coercive behavior during its observation.ﬂ  
Wil-shire Plaza Hotel, 353 NLRB 304, 322 (2008); 
Aladdin Gam-ing, LLC
, 345 NLRB 585, 585Œ586 (2005); 
Sands Hotel & 
Casino, San Juan
, 306 NLRB 172, 172 (1992), enfd. sub nom. 
Mem. 
S.J.P.R. v. NLRB
, 993 F.2d 913 (D.C. Cir. 1993).  Fur-
ther, photographing open, public union activity on an employ-
er™s property is unlawful as such ﬁpictorial recordkeepingﬂ 
tends to create fear amongst 
employees of reprisals.  
Wilshire Plaza Hotel, supra; National Steel & Shipbuilding Co.
, 324 
NLRB 499 (1997), enfd. 156 F.3d 1268 (D.C. Cir. 1998).  Pho-
tographing union activities can only 
be justified by a legitimate 
security objective or a reasona
ble belief that misconduct may 
occur.  
Town & Country Supermarkets
, 340 NLRB 1410, 
1414Œ1415 (2004); 
Alle-Kiski Medical Center
, 339 NLRB 361, 
365 (2003). Here, I have found that, on March 20 at the Summit Hospital 
campus cafeteria, pursuant to Bruce Hatten™s instructions and 
after the latter™s confrontation 
with Griffith and Kirtman, Ron-
nie Parks and his fellow security guard, who were Respond-
ent™s agents, followed the two employees when they moved to 
the area of the dining room where stewards normally sat and 
conducted union business, statione
d themselves at a table only 
a few feet from the table at which the two stewards sat, and 
remained at that table for the 
remainder of the day, carefully 
observing and listening to what occurred at the employees™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 284 
table and that, as a result of the guards™ actions, employees 
expressed reluctance to speak to Griffith and Kirtman.  I have 
also found that, on March 23 at th
e Alta Bates Hospital campus 
cafeteria, when Griffith and Horne entered the dining room and 
sat a table, security guards, 
Parks and Said, who were Respond-
ent™s agents, moved to a table no more than 6 feet from where 
Griffith and Horne were seated 
and closely monitored Griffith™s 
conduct when she moved to a nearby table in order to speak to 
bargaining unit employees and th
at, subsequently, when Roxie 
Osborne arrived at the cafeteri
a, carrying union flyers, sat a 
table and began speaking to coworkers about union matters, 
Parks moved close to where Osborne was seated and began 
photographing her activities.  Moreover, I find that, on March 
20 and March 23, Griffith, Kirtman, Horne, and Osborne en-
gaged in classic Section 7 pr
otected activityŠconducting union 
business including soliciting support for the NUHW and dis-
tributing union literature.  In 
the foregoing circumstances, there 
can be no doubt that the security guards™ observations of Re-
spondent™s employees™ Section 
7 activities in the Summit Hos-
pital campus cafeteria on Marc
h 20 and in the Alta Bates Hos-
pital campus cafeteria on Marc
h 23 were not mere happen-
stance.  Rather, as Parks and his fellow security guards™ actions 
were guided by Bruce Hatten™s instructions, their acts of sur-
veillance were calculated, and Re
spondent failed to deny that 
the guards were hired specifically to closely monitor its em-
ployees™ union activities and does not
 contend that said acts of 
surveillance were conducted in the 
ordinary course of business.  
Further, the guards™ surveilla
nce, including the photographing 
of Osborne, was blatantly conducted only a few feet from 
where Griffith, Kirtman, Horne, and Osborne attempted to en-
gage in their Section 7 activitie
s and continued unabated for the 
entirety of each day.  Moreover, as I shall discuss below, Re-
spondent™s above-described surv
eillance on both days was con-
ducted concomitant with its unla
wful, discriminatory redefini-
tion of its solicitation/distribution rules against its employees.  
Finally, while Respondent™s attorn
ey assets that the posting of 
the additional security guards in its cafeterias on March 20 and 
March 23 was a reasonable re
sponse to the NUHW™s an-
nouncement  of membership m
eetings on those days, given 
Ronnie Parks™ admissions regard
ing Bruce Hatten™s explana-
tion for their surveillance duties,
 as stated above, I believe Re-
spondent™s real purpose on each date was to trammel and sty-
mie its SEIU-UHW bargaining unit employees™ increasing 
support for a new bargaining representativeŠthe NUHW.  
Accordingly, I find that Responde
nt™s surveillance of its em-
ployees™ Section 7 activities on 
March 20 and 23 was violative 
of Section 8(a)(1) of the Act.  
Wilshire Plaza Hotel
, supra; Partylite Worldwide
, supra. Turning to Respondent™s allege
d discriminatory enforcement 
of its solicitation/distributi
on rules on March 20 and March 23, 
while Respondent maintains writte
n policies, regarding solicita-
tions and distributions, which prohibit employees from solicit-
ing or distributing literature during scheduled working time and 
from engaging in said actions in all patient care areas and in all 
other areas in which employees normally work, said work areas 
do not include any of Respondent™s cafeterias.  Further, the 
record evidence is that, historically prior to March 20, Re-
spondent™s employees had utilized the cafeterias for solicita-
tions, including collecting union dues, and for distributing un-
ion-related literature without 
restriction by Respondent.  Not-
withstanding the foregoing, I believe that when, on March 20 in 
the Summit Hospital campus cafeter
ia, acting on behalf of Re-
spondent, Bruce Hatten approached
 Griffith and Kirtman and 
warned the two employees they could not conduct a meeting 
for an ﬁoutside union,ﬂ distribute 
literature, or solicit funds and 
when, on March 23 at the Alta Bates Hospital campus cafeteria, 
Hatten demanded that Griffith and Horne cease and desist from 
their union activities, including distributing literature and solic-

iting funds, and Ronnie Parks admonished Roxie Osborne that 
she was not allowed to solicit fu
nds or distribute literature on 
behalf of a union, Respondent, in
 fact, redefined its solicita-
tion/distribution rules to make said
 restrictions applicable to its 
cafeterias, which are non-patient-
care areas.  Moreover, given 
Bruce Hatten™s comments to Ronnie Parks, I reiterate my con-
clusion that, as with its unlawfu
l surveillance of its employees 
on the above occasions, as a re
sult of its SEIU-UHW bargain-
ing unit employees™ overt show
ing of support for the NUHW 
subsequent to the trus
teeship, Respondent re
defined its solicita-
tion/distribution policies on Ma
rch 20 and March 23 specifical-ly in order to hinder said employees™ actions in support of the 
NUHW.  In this regard, I note that Respondent placed no simi-
lar restrictions upon SEIU-UHW 
agents, who util
ized its cafete-
rias to meet with bargaining uni
t employees in order to discuss 
union business and distribute literature. 
The Board™s rules and presumptions, concerning limitations 
and/or restrictions on employee
s, who are engaged in solicita-
tions or distributions of literature, by hospitals, are different 
than those which the Board genera
lly applies to other types of 
employers.  Thus, In 
St. Johns Hospital & School of Nursing
, 222 NLRB 1150, 1151 (1976), the Board recognized that, in 
order to provide a ﬁtranquil atmosphereﬂ which is essential for 
patient care, a hospital may lawfully ban employee solicitations 
and distributions during nonworki
ng time in immediate patient 
care areas.  However, the Board also recognized that, as ﬁ. . . 

the possibility of any disruption in patient care resulting from 
solicitation or distribution is re
mote,ﬂ broader restrictions, ex-
tending such to visitor access areas other than those involved in 
patient care, are not justified by
 the above considerations.  Fur-
ther, as to patient access areas, including hospital cafeterias, the 
Board was emphatic about bans 
on soliciting and/or distribu-
tionsŠﬁ. . . we do not perceive how patients would be affected 
adversely by such activities.  On balance, the interests of pa-
tients well enough to frequent such areas do not outweigh those 
of employees to discuss or solicit union representation.ﬂ  The 
Board™s ruling, that prohibiting so
licitations and distributions in 
areas other than immediate patient care areas, absent a showing 
that disruptions to patient ca
re would necessarily result from 
said activities, would be unjus
tified and unlawful, was upheld 
by the Supreme Court in 
Beth Israel Hospital v. NLRB
, 437 
U.S. 483 (1978).  There, the Court upheld the Board™s ﬁgeneral 
approachﬂ of ﬁ. . . requiring health-care facilities to permit em-
ployee solicitation and distri
bution during nonworking time in nonworking areas, where the facilit
y has not justified the prohi-
bition as necessary to avoid disr
uption of health-care operations 
or disturbance of patients. . . .ﬂ  Subsequently, in 
NLRB v. Bap-
tist Hospital, 442 U.S. 773 (1979), the Court determined that 
 ALTA BATES SUMMIT MEDICAL CENTER
 285
the Board™s aforementioned approach was, in reality, a pre-
sumption which placed the burden upon the health-care institu-
tion to prove, with respect to areas which a prohibition against 
solicitations™ and distributions applies, that these activities may 
adversely affect patients.  Id. at 781.  Accordingly, the law is of 
longstanding validity that, with re
gard to health care institu-
tions, restrictions on solicita
tion during nonworking time or 
distribution of literature during nonworking time and in non-
working areas are presumptively unlawful with respect to areas, 
such as a cafeteria, that may be accessible to patients.  
Hospital 
Pavia Perea, 352 NLRB 418, 422 (2008); 
Brockton Hospital, 333 NLRB 1367, 1368 (2001); 
Eastern Maine Medical Center
, 251 NLRB 224, 225Œ226 (1980).  However, said presumption 
appears to be a rebuttable one, placing the burden upon the 
health care employer, which institutes such a restriction in its 
cafeteria or a like area, to prove that the prohibited employee 
solicitations and distributions ma
y adversely affect patients.  
Eastern Maine Medical Center
, supra at 226, fn. 9.  Clearly, 
while Respondent™s published solic
itation/distribution policies 
comport with the foregoing precedent, its March 20 and 23 
redefinitions of said rules do not.  Moreover, I reiterate my 
view that said redefinitions we
re designed to impede the SEIU-
UHW bargaining unit employees from engaging in support of 
the NUHW. 
In defense and in order to 
rebut the above presumption, 
counsel for Respondent argues th
at the redefined restrictions, 
which Hatten announced on March 20 at the Summit Hospital 
campus cafeteria and which Hatten and Parks announced on 
March 23 at the Alta Bates Hospital campus cafeteria, were 
justified to ensure an appropriate environment for health care 
and to ensure that its cafeterias were used for their intended 
purposes.  However, with regard to the former, the Board has 
consistently recognized in consid
ering restrictions on employee 
solicitations and distributions for 
unions in health care facilities 
that, in areas, other than immediate patient care areas, such as 
cafeterias or gift shops, where the possibility for a disruption in 

patient care is remote, the interests of patients, who may be 
healthy enough to frequent such areas, do not outweigh the 
interests of employees to discuss union representation or en-
gage in solicitations on behalf of
 a labor organization.  Regard-
ing patient care interests in the instant matter, the record estab-
lishes that most of the patrons of
 Respondent™s cafeterias are its 
own employees and that, due to 
dietary concerns, patients are 
discouraged or restricted from us
ing the cafeterias.  Further, 
there is no record evidence of any patient care inside or near 
any of Respondent™s cafeterias.  As to whether Griffith,
98 Kirtman, or Horne engaged in ac
ts and conduct inimical to the 
normal operations of Respondent™s cafeterias on either March 
                                                           
98 Respondent™s counsel argues that ﬁ.
 . . Griffith™s status as an em-
ployee who was not scheduled to work on either day of the meetings 
further diminishes her claim to prot
ection under the Act.ﬂ  I disagree.  
While it is true that Griffith was off duty on both March 20 and 23, 

Respondent maintains no rule, denying access to its facilities to off duty 
employees, and there is no record evidence that Respondent has ever 
limited the access of off duty employ
ees to its cafeterias or other non-
patient care areas.  In this regard
, Respondent™s own rules require that, 
while soliciting or distributing literature
 inside its cafeterias, employees 
must not be wearing their work uniforms. 
20 or March 21, Hatten conceded
 that Griffith and Kirtman 
engaged in no such actions on 
March 20 and, notwithstanding 
that Parks only mentioned she ha
d moved to another table and 
was soliciting money from employees there and that the cafete-
ria was sparsely populated that
 morning, Hatten™s dubious de-
scriptions of Griffith™s asse
rted misconduct on March 23 were 
tortuous and recrementitious, vari
ously accusing her of ﬁtaking 
over part of the cafeteria,ﬂ cond
ucting a meeting, ﬁcalling atten-
tion to herself,ﬂ being disruptive,
 and, generally ﬁdisturbing the 
environmentﬂ for the patrons of
 the cafeteria.  In his post-
hearing brief, counsel for Responde
nt contends that ﬁ. . . em-
ployees may socialize in small 
groups and participate in meals 
as is normally expected in a cafeteria and engage in solicitation 
and distribution incidental to 
that normal use.ﬂ  However, a 
dining room may not be commandeered as a public meeting 
place by any group.ﬂ  Counsel is undoubtedly correct that an 
outside group or even a group of its own employees may not 
sequestrate a hospital™s entire cafeteria or even a section thereof 
for a large scale rally or assemb
ly or engage in other actions 
inimical to the normal operations of the said cafeteria.  Per 
contra, no such miscreant activity occurred on either March 20 
or March 23.  Moreover, I have
 found that, historically, Re-
spondent has permitted its employ
ees to hold union meetings in 
its cafeterias without restrictio
ns, and, given Bruce Hatten™s 
instructions to Ronnie Parks on March 20 and 23, rather than 
fear of any disruption to patient care or even to the operation of 
its cafeterias, what appears to
 have motivated Respondent on 
said dates to redefine its solic
itation/distribution rules was its 
opposition to and desire to sque
lch the SEIU-UHW bargaining 
unit employees™ increasing support for the NUHW.  That such 
was, in fact, Respondent™s motivation may be inferred from the 
fact that, on both dates, Hatten fa
iled to merely caution Griffith 
and Kirtman, and Horne that they
 must not engage in their Sec-
tion 7 protected activities in a di
sruptive manner, that they must 
speak softly so as not to disturb other patrons who were eating 
and conversing, or that they should not move from table to 

table while engaging in their union activities.  Instead, Hatten 
explicitly warned that they could not solicit or distribute litera-
ture for an outside union, or hold a meeting.  Contrary to Hat-
ten™s protestations at the hearing, as Hatten informed Parks that 
a forbidden meeting would be ﬁ. . . a group of people discussing 
the union business . . . ,ﬂ the latter prohibition was clearly con-
tent driven and had nothing to do with the size of such or any 
disruptive effect.  Finally, I note that Respondent made no ef-
fort to stop SEIU agents Hernandez and McDuffie from meet-
ing with employees or distributing literature to them inside its 
cafeterias.  Based upon the foregoing, I find that Respondent 
discriminated against its employ
ees in violation of Section 
8(a)(1) and (3) of the Act by precipitously redefining its solici-
tation/distribution rules in response to and in order to stifle the 
SEIU-UHW bargaining unit employees™ support for the 
NUHW.  
Youville Heath Care Center
, 326 NLRB 495, 495 
(1998). Next, the General Counsel alleges that, on March 23, Re-
spondent threatened to suspend Griffith, ordered her to leave 
the Alta Bates Hospital campus cafeteria, and suspended her in 
violation of Section 8(a)(3) and (1) 
of the Act.  In this regard, I 
have found that, upon confronting her that morning in the said 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 286 
cafeteria, Bruce Hatten threatened to suspend her unless she left 
the cafeteria before Respondent™s
 security officers arrived and 
that he evicted Griffith from the cafeteria.  Further, I find that, 
at some point later in the day, 
subsequent to the cafeteria con-
frontation, Respondent suspended Griffith as a prelude to even-
tually discharging her and informed her supervisor, Tito Aqui-
no, of said personnel action.  Utilizing the 
Wright Line
, supra, analytical approach, I have found that Griffith was involved in 
the decertification effort agains
t SEIU-UHW and was an ardent 
supporter of the NUHW™s orga
nizing campaign amongst the 
bargaining unit employees and that she participated in the 
March 20 and 23 meetings duri
ng which she solicited support 
and funds for the UnionŠactions privileged by Section 7 of the 
Act.  Likewise, I have found that Respondent suspected Grif-
fith™s support for the NUHW, and, of course, there can be no 
question that Respondent was keenly aware of the alleged dis-
criminatee™s participation in the March 20 and 23 union meet-
ings, including her solicitations in support of the NUHW.  I 
have previously concluded th
at Respondent was unlawfully 
motivated in disciplining Griffith with a written warning notice 
on February 23.  Also, I have determined that Respondent un-
lawfully engaged in surveillance of Griffith™s activities and 
discriminatorily rede
fined its solicitation/distribution rules in 
order to impede her actions in support of the NUHW during the 
above two union meetings.  Accordingly, I believe that the 
General Counsel has amply estab
lished that Respondent threat-
ened to suspend Griffith, evicted her from the Alta Bates Hos-
pital campus cafeteria, and la
ter suspended her on March 23 
because of her support for the NUHW. 
Therefore, the burden shifted to Respondent to establish that 
it would have taken the foregoing disciplinary actions against 
Griffith notwithstanding the exis
tence of unlawful animus, and, 
in its defense, Respondent conte
nds that the alleged discrimi-
natee engaged in patent acts
 of misconduct on March 23 and 
that its employment actions we
re warranted.  Counsel for Re-
spondent initially asserts that 
ﬁany legal protection that may 
have attached to Griffith . . . did not extend to moving from 
table to table and otherwise exceeding the normal and custom-
ary ways in which patrons use a cafeteriaﬂ and that Parks re-
ported Griffith™s foregoing conduct 
to Hatten.  In this regard, 
while Griffith admitted, that, after Horne left the cafeteria, she 
left her table, moved to anothe
r table, at which bargaining unit 
employees were sitting and eating, and commenced speaking to 
them about union matters and 
soliciting funds for the NUHW, I 
have concluded and reiterate th
at Bruce Hatten™s second-hand 
testimony, regarding Griffith™s asserted disruptive acts and 
conduct on March 23, was convolut
ed and exaggerated.  In 
short, rather than the truth, such was indicative of his intent 
merely to bolster Respondent™s de
fense.  Further, counsel is 
certainly correct that, in several decisions (for example 
Mont-gomery Ward & Co.
, 256 NLRB 800, 801 (1981), 
Harolds 
Club, 267 NLRB 1167, 1167 (1983), and 
Southern Maryland 
Hospital Center
, 293 NLRB 1209, 1216 (1989)), the Board has 
held that employees or union or
ganizers, who move from table 
to table in an employer™s restaura
nt or cafeteria, termed ﬁtable-
hopping,ﬂ engage in conduct incons
istent with the purpose of 
such a facility and are not entitled to the protection of the Act; 
however, such is not a trui
sm.  Thus, in its underlying 
Beth 
Israel Hospital
 decision,
99 notwithstanding that an employee 
had engaged in table hopping wh
ile distributing union-related 
literature, the Board concluded that, by disciplining him for 
violating a no-solicitation rule 
inside its cafeteria, the respond-
ent had acted in violation of Sect
ion 8(a)(3) and (1) of the Act.  
Here, Griffith moved from her tabl
e to just one other table and 
then directly returned to her table, and there is no evidence that 
her actions disrupted other patrons™ use of the cafeteria in any 
way, or that any patrons comp
lained.  Counsel for Respondent 
next contends that, after being 
warned of the consequences for 
failing to comply, Griffith refused Hatten™s direct order to leave 
the premises.  While the alleged discriminatee and Horne may 
not have departed as promptly as Hatten desired, in accord with 
my credibility resolutions, I do not believe that, at any point 
during her confrontation with Hatten, did Griffith ever argue 
with the latter or act defiantly 
in response to his order, engage 
in a telephone conversation with her lawyer, or, in any other 
manner, refuse to comply with
 Hatten™s demand or engage in 
any action suggestive of such.  
Moreover, Hatten™s testimony, 
concerning Griffith™s refusal to leave the cafeteria, was uncor-
roborated by any other witness.  In the foregoing circumstanc-
es, given the overwhelming eviden
ce of unlawful animus, I do 
not believe that Respondent has 
established that, on March 23, 
it would have demanded that Griffith leave the Alta Bates Hos-
pital campus cafeteria, threaten
ed to suspend her, and, subse-
quently, suspended her notwithstanding her activities in support 
of the Union.  Accordingly, I find that Respondent™s above-
stated actions were violative of
 Section 8(a)(3) and (1) of the 
Act. Turning to the events of March 24, there is no dispute, and I 
find, that, sometime during the previous afternoon, Brett Rog-
ers telephoned Tito Aquino and told the latter Griffith had been 
suspended and would not be allo
wed to be on the premises.  
Next, I find that, prior to the start of her work shift, Griffith, 
wearing her work clothes and carrying flyers which set forth 
her version of the events in the Alta Bates Hospital campus 

cafeteria the previous day, including Hatten™s threat to suspend 
her, arrived at the Summit Ho
spital campus and immediately 
went to the EVS break room in order to drink coffee and report 
to her coworkers what had transpired the day before; that, as 
she was talking to her coworkers, Tito Aquino entered the room and asked to speak to Griffith out in the hallway; that, after 
initially demurring, she agreed to speak to Aquino but asked 
Lawana Williams to accompany her; that, in the hallway, Aqui-
no informed Griffith she had been suspended and would have 
to leave the hospital building immediately; that Griffith, who 
was ﬁshockedﬂ and surprised by the news, asked why and 
whether her suspension was in wr
iting; that Aquino said no and 
repeated that Griffith had to leave the facility; that Griffith, 
followed by Aquino, who stood at the door, returned to the 
breakroom and, while gathering her personal items, angrily 
exclaimed that she had just b
een suspended and it was a bunch 
of ﬁbullshŒt;ﬂ that Aquino entered the room and told Griffith 
she had to leave immediately; that the latter finished gathering 
her belongings and, with Williams accompanying her, left the 
break room and walked toward the service elevators; that a 
                                                           
99 223 NLRB 1193 (1976). 
 ALTA BATES SUMMIT MEDICAL CENTER
 287
security guard met her at the elevators and escorted her to the 
front entrance; and that outside 
Griffith used her cell phone to 
arrange for a ride home. 
There is, of course, no dispute that 13 days later, Respondent 
fired Griffith on April 6, and the General Counsel alleges that 
said discharge was violative of Section 8(a)(3) and (1) of the 
Act.  Utilizing the 
Wright Line
 analytical framework, the record 
evidence is that Griffith engaged in protected activities and that 
Respondent was well aware of most
 of her actions and suspect-
ed others.  Thus, Griffith actively participated in the decertifica-
tion effort against SEIU-UHW, became an ardent supporter of 
the NUHW™s organizing campaign,
 and solicited for and dis-
tributed literature on behalf 
of the NUHW on March 20 in the 
Summit Hospital campus cafeteria and March 23 in the Alta 
Bates Hospital campus cafeteria
.  Through its unlawful surveil-
lance of her actions on March 20 and 23, Respondent became 
aware of her protected activit
y; on February 20, Respondent 
distributed an email, linking Griffith to the distribution of 
NUHW literature on its property;
 and, on March 27, approxi-
mately when Respondent reached 
its decision to discharge her, 
Richard Hinshaw distributed a
nother email, announcing that 
Hatten was pursuing information linking Griffith to the copying 
of ﬁstaff signatures,ﬂ which, Respondent suspected, ﬁ. . . may 
have been used by NUHW to 
demonstrate a 30% showing of 
interest for the decertification petition.  We think part of Bever-
ly™s activities doing NUHW busine
ss has been collecting signa-
tures for the petition. . . .ﬂ  Moreover, there also exists over-
whelming record evidence esta
blishing Respondent™s unlawful 
animus against Griffith.  In this
 regard, I have previously con-
cluded that Respondent was unlawf
ully motivated in disciplin-
ing Griffith over the February 17 water spilling incident, that 
Respondent redefined its solicit
ation/distribution policies in 
order to stifle its SEIU-UHW 
bargaining unit employees™ sup-
port for the NUHW, and that, on
 March 23, Respondent unlaw-
fully evicted Griffith from the Alta Bates Hospital campus cafe-
teria, threatened to suspend he
r, and eventually suspended her 
in retaliation for her activ
ities in support of the NUHW.
100 Clearly, the burden shifted to Respondent to establish that it 
would have discharged Gri
ffith notwithstanding the over-
whelming record evidence of its unlawful animus against the 
alleged discrimintee.  In this
 regard, counsel for Respondent 
contends that Griffith™s retu
rn to work on March 24 was not 
activity actively protected by Section 7 of the Act, that Griffith 
                                                           
100 The termination notice, which Res
pondent gave to Griffith, refers 
to the March 23 meeting at the Alta Bates Hospital campus cafeteria as 

ﬁan advertised meeting for an outside
 organization,ﬂ held in contraven-
tion of Respondent™s policy.  I do no
t think that said meeting was held 
on behalf of or for the NUHW.  Thus, while the NUHW logo does 
appear on the announcement, which is 
in the record, Griffith credibly 
testified that the flyer, which was 
published prior to the March 20 meet-
ing, did not have such a logo and th
at she did not see GC Exh. 9 until 
she gave her pretrial affidavit.  
Moreover, the announcements for the 
March 20 and 23 meetings refer to membership meetings, and the doc-
uments, which Griffith and the others
 were prepared to distribute, in-
cluded material pertinent to the 
bargaining between Respondent and 
SEIU-UHW.  Finally, while the termination notice mentions Respond-
ent™s policy against meetings held in
 the cafeteria for outside organiza-
tions, such was not a written practice and no bargaining unit employees 

were aware of the existence of
 such a policy or practice. 
lost any remaining protection of the Act due to her use of pro-
fanity, and that Respondent was 
lawfully motivated by Grif-
fith™s recent disciplinary history.  At the outset, while Bruce 
Hatten testified that Respondent™s
 primary reason for discharg-
ing Griffith was that, on March 23,
 she violated his direct order 
to cease and desist her meeting and to leave the Alta Bates 
Hospital campus cafeteria, I reiterate that, while she may not 
have moved as quickly as Hatten
 desired, Griffith complied 
with his explicit instructions to leave and that she never refused 
to leave the cafeteria 
or acted in any manner suggestive of her 
refusal to comply with his order.  As to her disorderly behavior 
that morning, while Hatten asserted that Griffith arose and took 
over part of the cafeteria to have
 a meeting, which actions were 
ﬁdisruptiveﬂ and ﬁcalling attention 
to herself,ﬂ I have previously 
documented Hatten™s utterly 
self-serving and disingenuous 
testimony regarding Griffith™s 
actions, and I believe that mov-
ing from her own table to another and then back to her table 
hardly constitutes the inappropriate behavior termed table-
hopping.  Also, I note that, without
 restriction, Respondent has 
permitted its employees to engage in table hopping while solic-
iting or selling food items for char
ities, schools, or religious 
purposes.  Next, Respondent™s 
counsel™s contentionŠthe Act 
does not privilege Griffith™s return to work after her suspen-
sionŠis, of course, based upon a can
ard.  In this regard, I have 
previously credited the alleged 
discriminatee that, during their 
confrontation on May 23, while he
 threatened to do so, Hatten 
never actually suspended Griffith, 
and, as previously discussed, 
the record clearly warrants said conclusion.  Thus, contrary to 
normal procedure, Hatten failed 
to demand that Griffith relin-
quish her security badge; Griffith reported for work the next 
morning wearing her work uniform
 and carrying flyers, detail-
ing the events of the previous morning including Hatten™s threat 
to suspend her; and, by all accounts, Griffith became shocked 
and outraged upon being informed of her suspension by Tito 
Aquino.  Therefore, contrary to counsel, I believe that Re-
spondent suspended Griffith on March 23 at some time 
subse-quent to the above incident and that, when she reported for 
work on March 24, Griffith was 
absolutely unaware that Re-
spondent had acted upon Hatten™s 
threat and suspended her.  
On this point, given Griffith™s
 ignorance of Respondent™s act, 
counsel™s reliance upon the Board™s decision in 
Special Touch 
Home Care Services
, 351 NLRB 754, 757 (2007), is misplaced.  
Finally, turning to Respondent™s 
contention that its termination 
of Griffith was justified due to her use of profanity in the EVS 
break room on March 24, said assertion is based upon the re-
spective accounts of Aquino and Carla Biddle, neither of whom 
impressed me as testifying candidl
y on this point.  In particular, 
as noted above, although ostensib
ly observing the same event, 
their respective versions of Griffith™s attributed words are not 
corroborative and utterly contradi
ctory on salient points such as 
where each supposedly stood while listening and, in particular, 
Griffith™s asserted profanity-laced attack upon Aquino.  In addi-
tion, the latter related three inc
onsistent versions of Griffith™s 
comments inside the break room.  In short, I do not believe 
their accounts101 and, therefore, can not conclude that Griffith 
                                                           
101 The record contains ostensible, contemporaneous statements from 
Aquino and Biddle, which corroborate th
e testimony of each.  I give no 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 288 
uttered the word ﬁfŒckingﬂ or any variant thereof while venting 
inside the break room immediatel
y after being informed of her 
suspension.  In the foregoing 
circumstances, I find that Re-
spondent has failed to sustain its
 burden of proof and that, as 
the patent record evidence of unlawful animus makes perfectly 
clear, the latter discharged Beve
rly Griffith because of her sup-
port for the NUHW in violation of
 Section 8(a)(3) and (1) of 
the Act. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer 
engaged in commerce within 
the meaning of Section 2(2), 
(6), and (7) of the Act. 
2.  The NUHW is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By engaging in surveillan
ce of its employees, who were 
engaged in union or other protec
ted concerted activities at its 
Summit Hospital campus cafeteria on March 20 and at its Alta 
Bates Hospital campus cafeteria on March 23, Respondent 
engaged in acts and conduct viola
tive of Section 8(a)(1) of the 
Act. 4.  By redefining its solicitati
on/distribution policies in order 
to inhibit and stifle its employees from engaging in activities in 
support of the NUHW at its Su
mmit Hospital campus cafeteria 
on March 20 and at its Alta Bates Hospital campus cafeteria on 

March 23, Respondent engaged in acts and conduct violative of 
Section 8(a)(3) and (1) of the Act. 
5.  On February 23, by givi
ng a disciplinary warning notice 
to its employee, Beverly Griffith
, because she participated in 
activities in support of the NUHW
, Respondent engaged in acts 
and conduct violative of Secti
on 8(a)(3) and (1) of the Act. 
6.  On March 23, by evicting its employee, Beverly Griffith, 
from its Alta Bates Hospital campus cafeteria and threatening 
to suspend her because she engaged in union or other protected 
concerted activities, including 
activities in support of the 
NUHW, and, subseque
ntly, suspending her 
because she partici-
pated in said activities, Res
pondent engaged in acts and con-
duct violative of Section 8(a)(3) and (1) of the Act. 
7.  On April 6, by discharging its employee, Beverly Griffith, 
because she participated in activities in support of the NUHW, 
Respondent engaged in acts and 
conduct in violation of Section 
8(a)(3) and (1) of the Act. 
8.  Respondent™s above-described acts and conduct affect 
commerce within the meaning of Section 2(6), and (7) of the 
Act. REMEDY I have found that Respondent en
gaged in serious unfair labor 
practices within the meaning of
 Section 8(a)(1) and Section 
8(a)(3) and (1) of the Act.  Accordingly, I shall recommend that 
                                                                                             
credence to either.  Thus, Aquino™
s purported statement was his second 
draft, and Respondent failed to offe
r the original to corroborate revi-
sions made by Aquino.  Biddle™s 
written version of Griffith™s com-
ments, which she drafted at the behe
st of Hatten, and her testimonial 
version were utterly contradictory. 
Finally, given their dubious nature, I 
suspect that each is a fabrication, dr
afted subsequent to Griffith™s dis-
charge as justification for Respondent™s action. In short, I do not credit 

the guileful Hatten that he relied up
on these documents in deciding to 
discharge Griffith. 
Respondent be ordered to cease 
and desist from engaging such 
acts and conduct.  Generally, 
I shall recommend that Respond-
ent be ordered to cease and de
sist from interfering with, re-
straining, and coercing its employees in the exercise of their 
rights guaranteed by Section 7 
of the Act, including their ac-
tions in support of the NUHW.  Specifically, I have found that 
Respondent unlawfully discrimi
nated against its employee, 
Beverly Griffith, including issuing a written warning notice to 
her, evicting her from the Alta Bates Hospital campus cafeteria, 
threatening to suspend her, su
spending her, and subsequently 
discharging her.  With regard
 to Respondent™s unlawful dis-
charge of Griffith, I shall recommend that it be ordered to offer 
her immediate reinstatement to 
her former position of employ-
ment or, if said position no longe
r exists, to a 
substantially 
equivalent position, with no loss of
 seniority or any other rights 
and privileges previously enjoyed and to make her whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from April 6, 2009, to the date of a proper offer of rein-
statement to her, less any interim earnings, as prescribed in     
F. W. Woolworth Co.
, 90 NLRB 289 (1960), with interest as 
computed in 
New Horizons, 283 NLRB 1173 (1987).  Further, I 
shall recommend that Respondent
 be ordered to expunge from 
its records any references to its unlawful discriminatory actions 
against Griffith, including its February 23 warning notice to 
her, its eviction of her from 
the Alta Bates Hospital campus 
cafeteria, its suspension of Griffith, and her termination, and to 
inform her that such has been done.  Finally, I shall recommend 
that Respondent be ordered to post notices to its employees at 
each of its campuses, advising them of its unfair labor practices 
and the steps it is required to take to remedy them. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
102 ORDER The Respondent, Alta Bates Summit Medical Center, its of-
ficers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Engaging in surveillance of its employees, who are en-
gaged in union or other protec
ted concerted activities in its 
cafeterias; 
(b) Redefining its solicitation/di
stribution policies in order to 
inhibit and stifle its employees
 from engaging in activities in 
support of the NUHW in its cafeterias; 
(c) Giving disciplinary warning notices to employees be-
cause they participate in ac
tivities in support of the NUHW; 
(d) Evicting its employees from its cafeterias and threatening 
to suspend its employees because they engage in union or other 
protected concerted act
ivities, including activ
ities in support of 
the NUHW, and, subsequently, suspending them because they 
participated in said activities; 
(e) Discharging its employees becau
se they have engaged in 
activities in supp
ort of the NUHW; 
(f) In any like or related manner 
interfering with, restraining, 
                                                           
102 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adopt-
ed by the Board and all objections to
 them shall be deemed waived for 
all purposes. 
 ALTA BATES SUMMIT MEDICAL CENTER
 289
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of
 this Order, offer Beverly 
Griffith full reinstatement to her former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to her seniority or any other rights or privileges pre-
viously enjoyed and make Griffith whole for any loss of earn-
ings and other benefits suffered as
 a result of the discrimination 
against her in the manner set forth in the remedy section of the 
decision. 
(b) Within 14 days from the date of this Order, remove from 
its files any references to the unlawful discharge, suspension, 
eviction from its Alta Bates Hospital campus cafeteria, and 
warning notice given to Griffith
 and within 3 days thereafter 
notify Griffith in writing that this has been done and that the 
above-described discipline will not
 be used against her in any 
way. 
(c) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment rec-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(d)  Within 14 days after service by the Region, post at its 
several hospital campuses in Oa
kland and Berkeley, Califor-
nia., copies of the attached notice marked ﬁAppendix.ﬂ
103 Cop-
ies of the notice, on forms provided by the Regional Director 
for Region 32, after being signed 
by the Respondent™s author-
ized representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in these proceedings, the Respond-
ent shall duplicate and mail, at its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at an
y time since February 23, 2009. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
                                                           
103 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES POSTED BY 
ORDER OF THE National Labor Relations Board 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this No-
tice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 discharge you, suspend you, threaten you with 
suspension, issue a disciplinary warning notice to you, or evict 
you from our cafeterias if you e
ngage in activities in support of 
National Union of Healthcare Workers (the NUHW). 
WE WILL NOT
 reinterpret our solicitation/distribution policies 
in order to inhibit and stifle our employees from engaging in 
activities in supp
ort of the NUHW in our cafeterias. 
WE WILL NOT
 engage in surveillance of our employees, who 
are engaged in union or other pr
otected concerted activities in 
our cafeterias. 
WE WILL NOT
 in any like or related manner, interfere with, 
restrain, or coerce you in the exercise of your rights guaranteed 
by Section 7 of the Act. 
WE WILL
 within 14 days from the date of this Order, offer 
Beverly Griffith full reinstatement to her former job or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to her seniority or any other rights or privi-
leges previously enjoyed and make
 Griffith whole, with inter-
est, for any loss of earnings and other benefits suffered as a 
result of our discrimination against her. 
WE WILL
, within 14 days from the date
 of this Order, remove 
from its files any references to the unlawful discharge, suspen-
sion, eviction from our Alta Ba
tes Hospital campus, and warn-ing notice given to Griffith, and within 3 days thereafter notify 
her in writing that this has been done and that the above-
described unlawful actions will not
 be used against her in any 
way. 
 ALTA BATES 
SUMMIT MEDICAL 
CENTER
  